Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 1 of 56 Page ID #:6687



      1 Douglas Q. Hahn (SBN 257559)                  Brandon C. Fernald
         dhahn@sycr.com                                Brandon.fernald@fernaldlawgroup.com
      2 Salil Bali (SBN 263001)                       FERNALD LAW GROUP
         sbali@sycr.com                               510 West Sixth Street, Suite 700
      3 STRADLING YOCCA CARLSON &                     Los Angeles, California 90014
      4 RAUTH, P.C.                                   Tel: 323-410-0320
        660 Newport Center Drive, Suite 1600          Fax: 323-410-0330
      5 Newport Beach, CA 92660
        Phone: 949-725-4000                  Jonathan T. Suder (pro hac vice)
      6 Facsimile: 949-725-4100                jts@fsclaw.com
                                             Michael T. Cooke (pro hac vice)
      7    Manish Mehta (pro hac vice)         mtc@fsclaw.com
             mmehta@beneschlaw.com           Corby R. Vowell (pro hac vice)
      8    Lowell D. Jacobson (pro hac vice)   vowell@fsclaw.com
            ljacobson@beneschlaw.com         Richard A. Wojcio, Jr. (pro hac vice)
      9    Zaiba Baig (pro hac vice)           wojcio@fsclaw.com
     10      zbaig@beneschlaw.com            FRIEDMAN, SUDER & COOKE
           Samuel J. Ruggio (pro hac vice)   Tindall Square Warehouse No. 1
     11      sruggio@beneschlaw.com          604 East 4th Street, Suite 200
           BENESCH, FRIEDLANDER, COPLAN Fort Worth, Texas 76102
     12    & ARONOFF LLP                     Tel: 817-334-0400
           71 South Wacker Drive, Suite 1600 Fax: 817-334-0401
     13    Chicago, IL 60606
           Telephone: 312-212-4949           Attorneys for Plaintiff,
     14    Facsimile: 312-757-9191           KAJEET, INC.
           Attorneys for Defendant
     15    QUSTODIO, LLC
     16
                              IN THE UNITED STATES DISTRICT COURT
     17                           CENTRAL DISTRICT OF CALIFORNIA
     18
          KAJEET, INC.,                       )   Case No.: 8:18-cv-01519-JAK-PLA
     19                                       )
                          Plaintiff,          )   [DISCOVERY MATTER]
     20                                       )
                   v.                         )   JOINT STIPULATION REGARDING
     21                                       )   QUSTODIO, LLC’S MOTION TO
          QUSTODIO, LLC,                      )   COMPEL DISCOVERY
     22                                       )
                          Defendant.          )
     23                                       )   Hearing Date: Oct. 16, 2019
                                              )   Time: 10:00 a.m.
     24                                       )   Courtroom: 255 E. Temple St.
                                              )              Los Angeles, CA 90012
     25                                       )              Courtroom 780, 7th Fl.
     26
                                                  Complaint Filed:        Aug. 24, 2018
     27                                           Discovery Cutoff:       Jan. 24, 2020
     28


          4843-3646-8389v1/105552-0001
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 2 of 56 Page ID #:6688



      1                                         TABLE OF CONTENTS
      2 I.        QUSTODIO'S INTRODUCTION ............................................................. - 1 -
      3 II.       KAJEET’S INTRODUCTION .................................................................. - 4 -
      4 III.      DISCOVERY DISPUTES ......................................................................... - 6 -
      5           A.      Request For Production Disputes .................................................... - 6 -
      6                   1.       Request No. 11....................................................................... - 6 -
      7                   2.       Request No. 3....................................................................... - 14 -
      8                   3.       Request No. 4....................................................................... - 22 -
      9                   4.       Request No. 7....................................................................... - 26 -
     10                   5.       Request No. 8....................................................................... - 32 -
     11                   6.       Request No. 9....................................................................... - 35 -
     12           B.      Requests For Admissions Disputes................................................ - 42 -
     13                   1.       Request No. 1....................................................................... - 42 -
     14 IV.       CONCLUSION ........................................................................................ - 49 -
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28                                                           i
                               JOINT STIPULATION TO COMPEL DISCOVERY
                                                                                                            18-cv-01519
          4843-3646-8389v1/105552-0001
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 3 of 56 Page ID #:6689



      1                                       TABLE OF AUTHORITIES
      2
                                                                                                                  Page(s)
      3
          Cases
      4
        ABT Sys., LLC v. Emerson Elec. Co.,
      5
          4:11CV00374 AGF, 2012 U.S. Dist. LEXIS 178619
      6   (E.D. Mo. Dec. 18, 2012) ................................................................................... 20
      7 Andrews v. Holloway,
      8   256 F.R.D. 136 (D.N.J. 2009) .............................................................................. 9
      9 Antonious v. Spalding & Evenflo Cos, Inc.,
           275 F.3d 1066 (Fed. Cir. 2002) .............................................................. 43, 44, 46
     10
     11 ArcelorMittal Ind. Harbor LLC v. Amex Nooter, LLC,
           No. 2:15-CV-195-PRC, 2016 U.S. Dist. LEXIS 89117
     12    (N.D. Ind. 2016) .......................................................................................... passim
     13
        Blankenship v. Hearst Corp.,
     14    519 F.2d 418 (9th Cir. 1975) ....................................................................... passim
     15 Boucher v. First Am. Title Ins. Co.,
     16     No. C10-199RAJ, 2011 U.S. Dist. LEXIS 49162
            (W.D. Wash. Nov. 4, 2011) .................................................................. 7, 9, 28, 43
     17
     18 Carlyle Inv. Mgmt. L.L.C. v. Moonmouth Co. S.A.,
            No. 7841-VCP, 2015 Del. Ch. LEXIS 42 (Ch. 2015) .................................. 13, 41
     19
        In re Citric Acid Litig.,
     20     191 F.3d 1090 (9th Cir. 1999) .............................................................................. 9
     21
        Comcast of L.A., Inc. v. Top End Int’l,
     22     No. CV 03-2213-JFW, 2003 U.S. Dist. LEXIS 18640
     23     (C.D. Cal. July 2, 2003) .................................................................................. 7, 28

     24 Crown Batter Mfg. Co. v. Club Car, Inc.,
           185 F. Supp. 3d 987 (N.D. Ohio May 9, 2016) .................................................... 9
     25
     26 Fresenius Med. Care Holding, Inc. v. Baxter, Inc.,
           224 F.R.D. 644 (N.D. Cal. 2004) ................................................................ passim
     27
     28                                                            ii
                               JOINT STIPULATION TO COMPEL DISCOVERY
                                                                                                           18-cv-01519
          4843-3646-8389v1/105552-0001
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 4 of 56 Page ID #:6690



      1 Gbarabe v. Chevron Corp.,
      2   No. 14-cv-00173-SI, 2016 U.S. Dist. LEXIS 103594
          (N.D. Cal. Aug. 5, 2016) .............................................................................. 37, 40
      3
        Georgia-Pacific Corp. v. United States Plywood Corp.,
      4
          318 F. Supp. 1116 (N.Y.S.D. 1970), aff’d 446 F.2d 295
      5   (2d Cir. 1971), cert. denied 404 U.S. 870 (1971) ............................ 12, 18, 30, 33
      6 In re Google Litig.,
      7     No. C 08-03172 RMW, 2011 U.S. Dist. LEXIS 140656
            (N.D. Cal. Dec. 7, 2011) ........................................................................... 2, 37, 39
      8
        Grodzitsky v. Am. Honda Motor Co.,
      9
            CV 12-1142-SVW, 2017 U.S. Dist. LEXIS 92150
     10     (C.D. Cal. Jun. 13, 2017 ....................................................................................... 9
     11 India Mills & Mfg., Inc. v. Dorel Indus.,
     12     No. 1:04CV01102-LJM-WTL, 2006 U.S. Dist. LEXIS 45637
            (S.D. Ind. 2006) .................................................................................................. 30
     13
     14 Int’l Intellectual Mgmt. Corp. v. Lee Yunn Enters., Inc.,
            No. 2:08-cv-07587, 2009 U.S. Dist. LEXIS 132872
     15     (C.D. Cal. Dec. 14, 2009) ................................................................................... 45
     16 Intel Corp. v. Prot. Capital LLC,
     17     No. 13-cv-1685 GPC, 2013 U.S. Dist. LEXIS 201883
            (S.D. Cal. Oct. 2, 2011) ............................................................................ 2, 37, 40
     18
     19 Itex, Inc. v. Workrite Unif. Co.,
            No. 08-C-1224, 2011 U.S. Dist. LEXIS 35275
     20     (N.D. Ill. Mar. 31, 2011) .......................................................................... 3, 44, 47
     21 John Wiley & Sons, Ltd., v. McDonnell Boehnen Hulbert & Berghoff
     22    LLP, No. 12-C-1446, 2013 U.S. Dist. LEXIS 80181
           (N.D. Ill. Jun. 7, 2013)........................................................................................ 44
     23
     24 Judin v. United States,
           110 F.3d 780 (Fed. Cir. 1997) ...................................................................... 43, 46
     25
        Kajeet, Inc. v. Circle Media Labs, Inc.,
     26    Civ. No. 8:18-cv-01312 (C.D. Cal. Jul. 27, 2018) ....................................... 16, 24
     27
     28
                                                                     iii
                                JOINT STIPULATION TO COMPEL DISCOVERY
          4843-3646-8389v1/105552-0001                                                                         18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 5 of 56 Page ID #:6691



      1 Kajeet, Inc. v. Mobicip, LLC,
      2   Civ. No. 2:18-cv-3899 (C.D. Cal. May 10, 2018).............................................. 16
      3 Kearney & Trecker Corp. v. Giddings & Lewis,
           296 F. Supp. 979 (E.D. Wis. 1969) .................................................................... 33
      4
      5 Kinglite Holdings, Inc. v. Micro-Star Int’l Co.,
           No. 14-cv-03009 JVS, 2016 U.S. Dist. LEXIS 113284
      6    (C.D. Cal. Jun. 23, 2016) .................................................................................... 45
      7
        Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer,
      8    285 F.R.D. 481 (N.D. Cal. 2012) ................................................................ passim
      9 Lumen View Tech., LLC v. Findthebest.com, Inc.,
     10   24 F. Supp. 3d. 329 (S.D.N.Y. 2014) ................................................................. 45
     11 Luna v. Universal City Studios LLC,
     12     No. 12-cv-9286 PSG, 2015 U.S. Dist. LEXIS 192571
            (C.D. Cal. Feb. 10, 2015) ................................................................................... 23
     13
        In re Method of Processing Ethanol Byproducts & Related
     14     Subsystems (‘858) Patent Litig.,
     15     303 F. Supp. 3d 791 (S.D. Ind. Oct. 23, 2014)................................................... 37
     16 Michael Kors, L.L.C. v. Su Yan Ye,
     17   No. 1:18-CV-2684 (KHP), 2019 U.S. Dist. LEXIS 60057
          (S.D.N.Y. 2019)........................................................................................... passim
     18
        Minebea Co. v. Papst,
     19   355 F. Supp. 2d 526 (D.D.C. 2005) ................................................................... 30
     20
        Mondis Tech., Ltd. v. LG Elecs., Inc.,
     21   No. 2:07-CV-565-TJW-CE, 2011 U.S. Dist. LEXIS 47807
     22   (E.D. Tex. 2011) ........................................................................................... 19, 32

     23 Moore v. Superway Logistics, Inc.,
            1:17-cv-01480-DAD, 2019 U.S. Dist. LEXIS 90111
     24     (E.D. Cal. May 29, 2019) ............................................................................ passim
     25
        In re MSTG, Inc.,
     26     675 F.3d 1337 (Fed. Cir. 2012) ........................................................ 17, 18, 20, 29
     27
     28
                                                                  iv
                               JOINT STIPULATION TO COMPEL DISCOVERY
          4843-3646-8389v1/105552-0001                                                                     18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 6 of 56 Page ID #:6692



      1 Odyssey Wireless, Inc. v. Samsung Elecs. Co.,
      2     No. 3:15-cv-01738-H (RBB), 2016 U.S. Dist. LEXIS 188611
            (S.D. Cal. 2016) ............................................................................................ 14, 41
      3
        In re Regents of the Univ. of Cal.,
      4
            101 F.3d 1386 (Fed. Cir. 1996) .................................................................... 13, 41
      5
        Shoen v. Shoen,
      6     5 F. Supp. 1289 (9th Cir. 1993) ...................................................................... 7, 28
      7
        In re Teligent, Inc.,
      8     640 F.3d 53 (2d Cir. 2011) ................................................................................. 20
      9 United Pet Group, Inc. v. MiracleCorp Products,
     10   4:12-cv-00440 AGF, 2012 U.S. Dist. LEXIS
          (E.D. Mo., Nov. 5, 2012).............................................................................. 17, 29
     11
     12 United Pet Grp., Inc. v. MiracleCorp Prods.,
          No. 4:12CV00440 AGF, 2012 U.S. Dist. LEXIS 158156
     13   (E.D. Mo. 2012).................................................................................................. 22
     14 United States v. Bryan,
     15   339 U.S. 323 (1950) ....................................................................................... 7, 28
     16 United States v. Nobles,
     17   422 U.S. 225 (1975) ..................................................................................... 13, 41

     18 United States v. Torf (In re Grand Jury Subpoena),
           357 F.3d 900 (9th Cir. 2003) ........................................................................ 13, 41
     19
     20 Upjohn v. United States,
           449 U.S. 383 (1981) ........................................................................................... 43
     21
        View Eng’g Inc. v. Robotic Vision Sys.,
     22    208 F.3d 981 (Fed. Cir. 2000) ...................................................................... 43, 46
     23
        Wu v. Pearson Educ. Inc.,
     24    09 CIV 6557 KBF JCF, 2012 U.S. Dist. LEXIS 51882
     25    (S.D.N.Y. Apr. 12, 2012) ....................................................................... 17, 21, 29

     26 Statutes
     27 35 U.S.C. §§ 101, 102, 103, 112 ....................................................................... 24, 25
     28
                                                                    v
                               JOINT STIPULATION TO COMPEL DISCOVERY
          4843-3646-8389v1/105552-0001                                                                       18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 7 of 56 Page ID #:6693



      1 35 U.S.C. §§ 102...................................................................................................... 26
      2
        Other Authorities
      3
        Fed. R. Civ. P. 26(b)(1), and (b) ....................................................................... passim
      4
        Fed R. Civ. P. 26(b)(3)(B) ................................................................................. 13, 41
      5
      6 Fed. R. Civ. P. 34(b)(2)(C) .................................................................................. 1, 14
      7 Federal Rule of Evidence 408 ........................................................................... 19, 32
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                    vi
                               JOINT STIPULATION TO COMPEL DISCOVERY
          4843-3646-8389v1/105552-0001                                                                        18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 8 of 56 Page ID #:6694



      1 I.        QUSTODIO’S INTRODUCTION
      2           The Defendant, Qustodio, LLC (“Qustodio”), submits this memorandum in
      3 support of its Motion to Compel Plaintiff Kajeet, Inc. (“Kajeet”), to Produce
      4 Documents Responsive to Qustodio’s Requests for Production (“RFPs”), and to
      5 properly respond to Qustodio’s Requests for Admission (“RFAs”).
      6           On February 26, 2019, Qustodio served its First Set of Requests for
      7 Production (Nos. 1–13) on Kajeet. (Declaration of Samuel J. Ruggio (“Ruggio
      8 Decl.”), Ex. A.). On March 28, 2019, Kajeet served its Responses and Objections
      9 to Qustodio’s First Set of RFPs. (Ruggio Decl., Ex. B). In response to at least 10
     10 of Qustodio’s 13 Requests, Kajeet stated it “will not search for or produce
     11 documents responsive to this request but is willing to meet and confer regarding
     12 the scope of this Request.” (Id.). Kajeet’s Responses included various objections,
     13 but in no case did Kajeet indicate whether it was withholding documents pursuant
     14 to any such objections as Fed. R. Civ. P. 34(b)(2)(C) requires.
     15           This is plainly improper given that each of Qustodio’s RFPs focus on
     16 specific sets of facially relevant documents that indisputably involve the Patents-
     17 in-Suit. For example, one request (RFP No. 3) is for all of Kajeet’s Demand
     18 Letters, sent to others regarding potential infringement of one or more of the
     19 Patents-in-Suit. (See Ruggio Decl., Ex. H, Kajeet’s Jun. 8, 2018 Letter to
     20 Qustodio). In the letter to Qustodio, for example, Kajeet discussed licensing and
     21 proposed a “royalty rate of 4.5%.” (Id. at 4). Such letters to others, and the
     22 subsequent communications and negotiations, are clearly relevant for Qustodio to,
     23 at a minimum, determine an honest and accurate valuation of the Patents-in-Suit,
     24 and to aid in the “hypothetical negotiation” analyses for the reasonable royalty rate
     25 and royalty base. See, e.g., Fresenius Med. Care Holding, Inc. v. Baxter, Inc., 224
     26 F.R.D. 644, 656 (N.D. Cal. 2004) (granting motion to compel “demand letters to
     27
     28                                          -1-
                             JOINT STIPULATION TO COMPEL DISCOVERY
                                                                                18-cv-01519
          4843-3646-8389v1/105552-0001
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 9 of 56 Page ID #:6695



      1 third parties” because “prior investigations relating to the patents-in-suit” are
      2 “relevant to the claims and defenses”).
      3           Likewise, in RFP No. 11, Qustodio requested information relating to a third-
      4 party non-litigant, Patent Monetization, Inc. (“PMI”) that is likely an agent of
      5 Kajeet. Indeed, Kajeet publicly declares that “those desiring information about
      6 Kajeet’s Patent Licensing Program should contact Michael Cannata of Patent
      7 Monetization, Inc.” (Id., Ex. I).        Further, Michael Cannata, one of PMI’s
      8 principles, not only attended the Court-ordered mediation on August 20, 2019, but
      9 also signed the Protective Order undertaking entitling him to review highly
     10 confidential Qustodio financial information. (Ruggio Decl., ¶ 13). Documents
     11 about PMI, its agreement with Kajeet, and its analysis involving the Patents-in-Suit
     12 go to the heart of the patents’ valuation, as they shed light on the actual
     13 negotiations surrounding the Patents-in-Suit and alternative investments. Qustodio
     14 is rightfully entitled to examine such documents to support its claims, defenses,
     15 and to rebut any damages and/or valuation assessment. See In re Google Litig.,
     16 No. C 08-03172 RMW , 2011 U.S. Dist. LEXIS 140656 (N.D. Cal. Dec. 7, 2011)
     17 (allowing third-party discovery as to a venture capital firm that invested in a party
     18 in patent litigation); see also Intel Corp. v. Prot. Capital LLC, No. 13-cv-1685
     19 GPC, 2013 U.S. Dist. LEXIS 201883, at *9 (S.D. Cal. Oct. 2, 2011) (granting
     20 motion to compel discovery because “a third party’s investment information is
     21 relevant in patent litigation”).
     22           On June 21, 2019, Qustodio informed Kajeet of the improper objections,
     23 requested Kajeet to either provide responsive information or participate in a L.R.
     24 37-1 meet-and-confer. (Ruggio Decl., Ex. C). On the same day, Qustodio also
     25 served its First RFAs (Nos. 1–10). (Ruggio Decl., Ex. D). The parties met-and-
     26 conferred on July 1, 2019, to discuss Kajeet’s improper objections to the RFPs.
     27 (Ruggio Decl., ¶ 11). Kajeet maintained its objections and refused to produce
     28 responsive information.
                                                   -2-
                             JOINT STIPULATION TO COMPEL DISCOVERY
          4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 10 of 56 Page ID
                                  #:6696


   1           On July 22, 2019, Kajeet served its Responses to Qustodio’s RFAs. (Ruggio
   2 Decl., Ex. E). In its Responses, Kajeet plainly refused to admit or deny nine of the
   3 ten RFAs, which sought the factual underpinnings of Kajeet’s obligatory pre-suit
   4 diligence concerning Qustodio’s accused products. (Id.).           Instead of simply
   5 admitting or denying whether certain factual events occurred, Kajeet unjustifiably
   6 stated it “is unable to admit or deny [these] Request[s] without disclosing
   7 information protected by attorney-client privilege and/or the work product
   8 doctrine.” (Id. at 2-6). This is misleading. Qustodio’s RFAs were clear and
   9 straightforward, seeking only one fact or event per request, and concerning a pre-
  10 litigation timeframe when no litigation could have reasonably been anticipated
  11 because Kajeet was assessing whether it even had a Rule 11 basis to bring suit in
  12 the first place. In other words, Kajeet’s privilege claim is wrong on the facts and
  13 wrong on the law. See, e.g., Itex, Inc. v. Workrite Unif. Co., No. 08-C-1224, 2011
  14 U.S. Dist. LEXIS 35275, at *6 (N.D. Ill. Mar. 31, 2011) (granting motion to
  15 compel because “Defendants explain that they are not seeking any substantive
  16 information––at least through the requests to admit––regarding any pre-suit
  17 testing, but merely the underlying fact whether Plaintiff conducted the very
  18 specific pre-suit test described in their request.”).
  19           Three days later, on July 25, 2019, Qustodio sent Kajeet a second discovery
  20 deficiency letter, this time focusing on the improper objections to the RFAs, citing
  21 Supreme Court precedent on privilege, and several district court patent cases
  22 squarely on point. (Ruggio Decl., Ex. F). Ten days after sending the second
  23 discovery letter, Qustodio heard nothing from Kajeet. Qustodio followed up via
  24 email on August 5, 2019, and a conference between counsel occurred at 4:00 p.m.
  25 (Id., Ex. G). On the call, Kajeet maintained its objections and stated it would
  26 inform Qustodio on Wednesday August 7, 2019, as to whether it reconsidered the
  27 privilege objections. (Id., ¶ 12).         As has been Kajeet’s habit throughout this
  28 litigation, it never followed up. (Id.).
                                                  -3-
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 11 of 56 Page ID
                                  #:6697


   1           Qustodio therefore requires this Court’s assistance to obtain relevant, non-
   2 privileged discovery, to which Qustodio is rightfully entitled.
   3
   4 II.               KAJEET’S INTRODUCTION
   5           Defendant complains that Kajeet’s refused to produce documents in
   6 response to many of Defendant’s Requests for Production knowing that Kajeet was
   7 at all times willing to confer to narrow these Requests to their proper scope.
   8 Defendant fails to mention that even though it timely received Kajeet’s responses
   9 on March 28, 2019, Defendant took no action in response for nearly three months,
  10 and even then only did so as a tit-for-tat response to receiving a letter detailing
  11 Defendant’s deficient discovery responses ten days earlier. To be clear, Kajeet
  12 stated explicitly that it would not produce documents in response to these requests
  13 until a conference of counsel was held and yet Defendant took absolutely no action
  14 to even request a meet and confer for three months.
  15           Defendant now asks the Court to compel production of documents and
  16 information that are either irrelevant to any issue in this case, or are protected from
  17 disclosure by one or more privileges.
  18           For example, Defendant seeks documents relating to PMI – a non-party to
  19 this litigation whom Defendant knows has no ownership stake or rights in the
  20 asserted patents and is also not a licensee or party to any license to Kajeet’s
  21 patents. Defendant contends that such information is relevant because it believes
  22 PMI is Kajeet’s agent for purposes of licensing the Kajeet patents. To the extent
  23 this belief is accurate, however, the information and documents sought are not
  24 discoverable and protected by privilege. In truth, Defendant seeks this information
  25 only in an attempt to improperly glean insight into Kajeet’s litigation strategy and
  26 funding.
  27           Defendant also seeks prior correspondence sent by Kajeet’s counsel to
  28 others in the parental controls space, including notice and demand letters as well as
                                                -4-
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 12 of 56 Page ID
                                  #:6698


   1 licensing proposals and all documents relating to any licensing or settlement
   2 negotiations. This information is both irrelevant to the present case and protected
   3 by at least work product privilege as documents prepared in anticipation of
   4 litigation. Defendant knows this to be true as it, itself, received a notice letter
   5 ahead of Kajeet filing the present lawsuit.        Beyond this, every example that
   6 Defendant raises is taken from allegations made by Kajeet in its complaints in prior
   7 litigations likewise following notice and demand correspondence.
   8           Defendant further demands production of any responses received by Kajeet
   9 to any notice and demand letters sent.             Kajeet refuses to provide this
  10 correspondence as irrelevant to the particular facts of this case and unnecessary in
  11 light of other production already made. Kajeet has agreed to and has produced all
  12 license agreements resulting from its prior negotiations and litigations as well as all
  13 prior art received in connection with any response.           Any other information
  14 contained in the requested correspondence is irrelevant as either relating to non-
  15 consummated licensing negotiations, or relating to non-infringement positions
  16 taken by others with respect to their products and not those of Defendant. The
  17 positions taken in the non-produced aspects of these communications, therefore,
  18 have no bearing on valuation of the asserted patents or on any claims or defenses in
  19 this case, which center on infringement by Defendant’s products and not those of
  20 others.
  21           In light of this and the arguments presented in the following sections,
  22 Defendant’s motion is meritless and should not be granted.
  23
  24
  25
  26
  27
  28
                                               -5-
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 13 of 56 Page ID
                                  #:6699


   1 III.      DISCOVERY DISPUTES
   2           A.      Request For Production Disputes
   3                            Specific Documents Relating To PMI
   4                   1.       Request No. 11
   5 Defendant’s Request for Production No. 11 requests:
   6      Request No. 11: All Documents or Things referring to the
          relationship between Kajeet and Patent Monetization Inc. relating to
   7      the Patents-in-Suit, any Related Patent, or Qustodio.
   8 Plaintiff’s answer:
   9        RESPONSE: Plaintiff objects to this Request to the extent it seeks
            production of information and materials protected from disclosure by
  10        the attorney-client privilege, the work-product doctrine, or any other
  11        applicable privilege or immunity. Plaintiff objects to this Request as
            being directed to subject matter not relevant to the subject matter of
  12        this action, nor reasonably calculated to lead to the discovery of
  13        admissible evidence. Plaintiff objects to this Request to the extent
            that it is not reasonably limited in time or scope. Plaintiff objects to
  14        this Request to the extent that it seeks production of third-party
  15        documents that are not within the possession, custody, or control of
            Plaintiff.
  16                Plaintiff objects to this Request as being overly broad and
  17        unduly burdensome, insofar as it seeks the production of materials and
            information that is not proportional to the needs of the case based on
  18        both the breadth of the Request, itself, as well as application of the
  19        definitions proffered by Defendant. More specifically, the request for
            “All Documents and Things referring to the relationship between
  20        Kajeet and Patent Monetization Inc. relating to the Patents-in-Suit,
  21        any Related Patent…” is exceptionally broad and becomes broader
            still in light of Defendant’s definitions of the terms “Related Patent,”
  22        “referring to” and “relating to.” Accordingly, the present Request is
  23        not reasonably limited in scope and requests documents not relevant
            to the subject matter of this action, nor reasonably calculated to lead
  24        to the discovery of admissible evidence.
  25                Subject to these objections and without waiving the same,
            Plaintiff responds as follows:
  26                Plaintiff will not search for or produce documents responsive to
  27        this request but is willing to meet and confer regarding the scope of
            this Request.
  28
                                                 -6-
                            JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 14 of 56 Page ID
                                  #:6700


   1 DEFENDANTS ARGUMENT
   2           As discussed above, it is undisputed that Kajeet and PMI have some form of
   3 an agreement relating to the Patents-in-Suit, Related Patents and this litigation.
   4 The exact nature and extent of this agreement is unknown to Qustodio, because
   5 Kajeet simply refused any and all discovery as to PMI, without any valid basis.
   6 However, it is clear that (a) Kajeet publicly holds PMI out as its licensing agent,
   7 (b) PMI’s principal, Michael Cannata, attended the Mediation between Qustodio
   8 and Kajeet, and (c) Michael Cannata signed the Protective Order undertaking,
   9 which permitted him access to Qustodio’s Highly Confidential information,
  10 including financial information about the Accused Products. (Ruggio Decl., ¶ 13;
  11 Ex. I). These facts – alone or taken together – support Qustodio’s request for
  12 documents and information concerning the relationship between PMI and Kajeet
  13 and any and all documents PMI has concerning the Patents-in-Suit, Qustodio, and
  14 its Accused Products.
  15           Kajeet’s carte blanche refusal to produce information does not pass muster.
  16 Indeed, it is “[t]he party who resists discovery has the burden to show discovery
  17 should not be allowed, and has the burden of clarifying, explaining, and supporting
  18 its objections.” Comcast of L.A., Inc. v. Top End Int’l, No. CV 03-2213-JFW
  19 (RCx), 2003 U.S. Dist. LEXIS 18640, at *6 (C.D. Cal. July 2, 2003) (citing
  20 Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). “We start with
  21 the premise that pre-trial discovery is ordinarily ‘accorded a broad and liberal
  22 treatment.’” Shoen v. Shoen, 5 F. Supp. 1289, 1292 (9th Cir. 1993) (citing
  23 Hickman v. Taylor, 329 U.S. 495, 507 (1947)); see also United States v. Bryan,
  24 339 U.S. 323 (1950) (discovery is broad because litigants have a right to “every
  25 man’s evidence.”).
  26           First, in Qustodio’s “Definitions and Instructions” section of its RFPs, it
  27 provided the following definition for “Kajeet”:
  28
                                               -7-
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 15 of 56 Page ID
                                  #:6701


   1           “You” and “Your” mean Kajeet, Inc. and each and every one of its
   2           respective present and former officers, directors, shareholders,
               members, trustees, employees, agents, representatives or all other
   3           persons acting, or purporting to act, on their behalf, as well as
   4           Kajeet’s present or former parent companies, subsidiaries, related
               companies, affiliates, divisions, and predecessors.”
   5
       (Ruggio Decl., Ex. A, at 1:7-11) (emphasis added). Kajeet did not object to this
   6
       definition, neither in its response nor on the meet-and-confer – and therefore has
   7
       waived any belated objection to this definition. Kajeet cannot legitimately claim
   8
       that it does not have a relationship with PMI and that PMI is acting (or purporting
   9
       to act) on its behalf. Indeed, Kajeet holds PMI out to the public as Kajeet’s
  10
       licensing arm by pursuing patent monetization efforts on behalf of Kajeet. (Ruggio
  11
       Decl., Ex. I). In fact, Kajeet publicly invites “those desiring information about
  12
       Kajeet’s Patent Licensing Program [to] contact Michael Cannata of Patent
  13
       Monetization, Inc.” (Id.). And even in this litigation, PMI has been an active
  14
       participant by attending the Court-ordered Mediation and by signing the
  15
       undertaking of the Protective Order to gain access to Qustodio’s Highly
  16
       Confidential Information. (Id., ¶ 13). Notwithstanding Qustodio’s properly framed
  17
       and defined Request, Kajeet simply refused to produce anything related to PMI
  18
       that concerns the Patents-in-Suit and Related Patents, Qustodio or this litigation.
  19
               Second, and most importantly, Kajeet’s objection that Qustodio’s request
  20
       calls for documents that are not in its “possession, custody, or control,” is
  21
       unavailing both in fact and in law. Kajeet must have in its own possession
  22
       documents concerning PMI, including those relating to the agreement between
  23
       PMI and Kajeet, and PMI’s valuation of the Patents-in-Suit. Kajeet’s refusal to
  24
       admit that such documents do not exist confirms this fact.
  25
               Further, Kajeet is under an obligation to secure all documents that it does not
  26
       have in its actual possession from PMI. Kajeet cannot hide behind the “control”
  27
       obligation yet publicly hold out PMI as its licensing arm and permit PMI to access
  28
                                                 -8-
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 16 of 56 Page ID
                                  #:6702


   1 Qustodio’s highly confidential information by signing the undertaking and attend
   2 the mediation. Kajeet cannot have it both ways.
   3           And, contrary to its assertions, Kajeet does in fact have “control” as that
   4 term has been defined by the Courts for the purposes of discovery. See, e.g., In re
   5 Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999) (“Control is defined as the
   6 legal right to obtain documents upon demand.”); Boucher v. First Am. Title Ins.
   7 Co., No. C10-199RAJ, 2011 U.S. Dist. LEXIS 49162, at *4 (W.D. Wash. Nov. 4,
   8 2011) (finding a contract established control over documents in non-party’s
   9 possession because “one agreement, for example, requires the agent to produce any
  10 documents . . . at ‘any reasonable time upon request from [defendant].’”); Andrews
  11 v. Holloway, 256 F.R.D. 136, 145 n.13 (D.N.J. 2009) (finding control exists if a
  12 party has “a right to access the [requested] documents or obtain copies of them.”);
  13 see also Crown Batter Mfg. Co. v. Club Car, Inc., 185 F. Supp. 3d 987, 997 (N.D.
  14 Ohio May 9, 2016) (evidence deemed “under a party’s control when that party has
  15 the right, authority, or practical ability to obtain the [evidence] from a non-party in
  16 the action.”). Kajeet failed to claim that it does not have the legal right to obtain
  17 responsive information from PMI or that the Kajeet/PMI agreement does not
  18 establish a right by Kajeet to request documents from PMI. This is likely because
  19 Kajeet does have such control over documents that are in PMI’s exclusive
  20 possession.
  21           Lastly, Kajeet’s objections are procedurally improper under the Federal
  22 Rules for two reasons: (a) it inappropriately cited the old Fed. R. Civ. P. 26(b)(1),
  23 and (b) did not inform Qustodio if it was withholding responsive documents based
  24 on those objections. See, e.g., Moore v. Superway Logistics, Inc., 1:17-cv-01480-
  25 DAD, 2019 U.S. Dist. LEXIS 90111, at * (E.D. Cal. May 29, 2019) (the phrase
  26 “reasonably calculated to lead to the discover of admissible evidence” “was
  27 removed from Federal Rule of Civil Procedure 26(b)(1) because it had been used
  28 by many to incorrectly define the scope of discovery.”); see also Grodzitsky v. Am.
                                                 -9-
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 17 of 56 Page ID
                                  #:6703


   1 Honda Motor Co., CV 12-1142-SVW, 2017 U.S. Dist. LEXIS 92150, at *15-16
   2 (C.D. Cal. Jun. 13, 2017) (granting motion to compel, requiring party to certify that
   3 “no documents or information have been withheld on the basis of the objections
   4 raised in its 2014 original response”).
   5                                      *      *      *
   6           Kajeet and PMI have an agreement concerning the Patents-in-Suit – this
   7 cannot be legitimately disputed. PMI acts as an agent for Kajeet, Kajeet represents
   8 as much publicly, and PMI attended the mediation and signed the Protective Order
   9 undertaking – this is also not in dispute. As such, Kajeet’s conclusory assertions
  10 that the requested documents are not in its “possession, custody, or control” falls
  11 flat under these facts and its own prior admissions.
  12        Therefore, this Court should grant Qustodio’s Motion to Compel because
  13 RFP No. 11 clearly asks for responsive and relevant information regarding its
  14 claims, defenses, and potential damages assessments.
  15
       PLAINTIFF’S ARGUMENT
  16           Kajeet incorporates its objections submitted in response to this request
  17 herein for all purposes.
  18        The Federal Rules define the scope of discoverable information, stating that
  19 “parties may obtain discovery regarding any nonprivileged matter that is relevant
  20 to any party’s claim or defense and proportional to the needs of the case[.]” Fed.
  21 R. Civ. P. 26(b)(1); Moore v. Superway Logistics, Inc., No. 1:17-cv-01480-DAD-
  22 BAM, 2019 U.S. Dist. LEXIS 90111, at *6 (E.D. Cal. 2019). As Defendant notes,
  23 the language of Rule 26(b)(1) was recently amended. “[T]he purpose of the
  24 amendment to Rule 26(b)(1) was to narrow the scope of discovery because the
  25 language ‘reasonably calculated to lead to the discovery of admissible evidence’
  26 had been incorrectly used by some to define the scope of discovery as more broad
  27 than intended.” ArcelorMittal Ind. Harbor LLC v. Amex Nooter, LLC, No. 2:15-
  28
                                               - 10 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 18 of 56 Page ID
                                  #:6704


   1 CV-195-PRC, 2016 U.S. Dist. LEXIS 89117, at *11 (N.D. Ind. 2016); Michael
   2 Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019 U.S. Dist. LEXIS
   3 60057, at *4 (S.D.N.Y. 2019). The new and narrower permissible scope applies to
   4 Defendant’s requests.
   5           Defendant’s request and arguments miss the mark entirely by failing to show
   6 relevance of the requested information to some claim or defense in the case and
   7 also by failing to apply the correct standard for deciding the present dispute.
   8 Defendant baldly asserts that the requested PMI-related documents are “responsive
   9 and relevant to information regarding its claims, defenses, and potential damages
  10 assessments” without providing any basis for reaching this conclusion. In fact,
  11 Defendant fails to even identify a specific claim, defense, or issue to which the
  12 requested documents could be relevant much less provide some basis for
  13 establishing how the requested information could be relevant to some unidentified
  14 claims or defense.
  15           Defendant also affirmatively misstates and misapplies the applicable
  16 burdens of persuasion, erroneously contending that it is solely Kajeet’s burden to
  17 show that the requested discovery should not be allowed. This is wrong. “The
  18 party seeking to compel discovery has the burden of establishing that the
  19 information is relevant.” Moore v. Superway Logistics, Inc., No. 1:17-cv-01480-
  20 DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at *7 (E.D. Cal. 2019). Only upon
  21 making this threshold showing does the burden shift to the party resisting
  22 discovery to show that discovery of relevant information should not be allowed
  23 Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481,
  24 485 (N.D. Cal. 2012); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
  25 1975).
  26           Merely identifying circumstantial evidence purported to show a relationship
  27 between PMI and Kajeet is insufficient to show that information about that
  28 relationship is somehow relevant to a claim or defense in this case.
                                               - 11 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 19 of 56 Page ID
                                  #:6705


   1 Michael Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019 U.S. Dist.
   2 LEXIS 60057, at *11 (S.D.N.Y. 2019) (limiting permissible discovery to only
   3 information directly tied to identified elements of the claims in the case.)
   4 Defendant notes that PMI is held out as a licensing agent working on behalf of
   5 Kajeet. Accepting this as true, what is the relevance of any agreement between
   6 Kajeet and PMI to retain PMI as a consultant in support of Kajeet’s licensing
   7 efforts to this case?            There is none.   This agreement would not speak to
   8 infringement by Defendant or to any as-yet unasserted defense Defendant may
   9 raise, nor to the valuation of Kajeet’s claims under any Georgia-Pacific factor. It
  10 follows that if the agreement, itself, is irrelevant, then documents referring to it are
  11 similarly irrelevant.
  12           In truth, Defendant knows that PMI is not and cannot be reasonably alleged
  13 to have any ownership interest or rights in Kajeet’s patents, is not a licensee to the
  14 Kajeet Patents, and is not an investor in Kajeet’s business. Defendant knows this
  15 to be true because it has already received documents in this case evidencing
  16 ownership of the Kajeet Patents by only Kajeet via assignment from the inventors
  17 as well as all licenses to the Kajeet Patents. PMI is not mentioned nor is it a
  18 signatory to any of these documents, meaning PMI would not be a party to any
  19 “hypothetical negotiation” damages analysis for calculating royalty damages.
  20 There is simply no connection between PMI and the claims at issue in this
  21 litigation which could bring the details of Kajeet’s relationship with PMI under the
  22 umbrella of “relevance.”
  23           Defendant does not identify one in this motion just as it was unable to do so
  24 during conference of counsel when asked to articulate the relevance of this request.
  25 This purpose of this request is not to uncover relevant information. It is an
  26 improper and fruitless attempt to gain insight into Kajeet’s litigation strategy and
  27 into the amount and source of Kajeet’s litigation funding.
  28
                                                  - 12 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 20 of 56 Page ID
                                  #:6706


   1           Even if Defendant could identify a claim or defense in this case to which the
   2 information requested may be relevant, however, the Request remains improper as
   3 drafted because it is impermissibly broad and not confined the needs of the case.
   4 Defendant’s request does not place sufficient meaningful limits the temporal scope
   5 of information sought and requests “all documents and things” concerning “any
   6 Related Patent.”            Defendant’s broad definition for “Related Patent,” which
   7 includes any patent in the world, regardless of inventorship, that is related to the
   8 subject matter of the Patents-in-Suit.
   9           Beyond this, to the extent PMI has been retained as an agent of Kajeet in
  10 connection with Kajeet’s licensing campaign and corresponding litigations,
  11 communications between PMI and Kajeet would be protected from disclosure
  12 under the common interest privilege and the work product privilege. In re Regents
  13 of the Univ. of Cal., 101 F.3d 1386, 1390 (Fed. Cir. 1996) (finding a common
  14 interest among licensing agent and patent owner).           These protections extend
  15 beyond just work product made by an attorney to also cover work product of a
  16 party’s representatives and agents. United States v. Nobles, 422 U.S. 225, 254
  17 n.16, 95 S. Ct. 2160, 2178 (1975) (protection covers documents of a party’s
  18 “representative,” whether a lawyer or not); United States v. Torf (In re Grand Jury
  19 Subpoena), 357 F.3d 900, 909 (9th Cir. 2003) (documents prepared by retained
  20 environmental consultant protected from disclosure); Fed R. Civ. P. 26(b)(3)(B).
  21           Communications and documents shared between and among PMI as a
  22 licensing agent and Kajeet as patent owner relating to the Kajeet Patents were
  23 made under direction of counsel and necessarily were created in anticipation of
  24 litigation to enforce Kajeet’s patent rights. As such, they are protected by the work
  25 product privilege. Carlyle Inv. Mgmt. L.L.C. v. Moonmouth Co. S.A., No. 7841-
  26 VCP, 2015 Del. Ch. LEXIS 42, at *28 (Ch. 2015) (communications leading to and
  27 agreement forming agent relationship asserting patent rights “almost certainly”
  28 implicate ‘lawyers' mental impressions, theories and strategies” and are “only
                                                 - 13 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 21 of 56 Page ID
                                  #:6707


   1 prepared 'because of' the litigation.’”) This protection from disclosure extends to
   2 pre-litigation communications. Odyssey Wireless, Inc. v. Samsung Elecs. Co., No.
   3 3:15-cv-01738-H (RBB), 2016 U.S. Dist. LEXIS 188611, at *17 (S.D. Cal. 2016).
   4           Finally, Defendant’s contention that Kajeet has not satisfied Rule
   5 34(b)(2)(C) is incorrect. The Notes of the Advisory Committee Notes on the 2015
   6 Amendments which added this requirement states that:
   7
   8           “the producing party does not need to provide a detailed description or
               log of all documents withheld, but does need to alert other parties to
   9
               the fact that documents have been withheld and thereby facilitate an
  10           informed discussion of the objection. An objection that states the
  11           limits that have controlled the search for responsive and relevant
               materials qualifies as a statement that the materials have been
  12
               “withheld.” USCS Fed Rules Civ Proc R 34 (emphasis added).
  13
  14           Defendant’s contention that Kajeet is required to state for each objection
  15 whether documents are being withheld conflicts with the Advisory Committee’s
  16 understanding of what the new provision requires. In other words, there is no
  17 requirement to affirmatively state when documents are not being withheld.
  18           Kajeet’s response states that it “will not search for or produce documents
  19 responsive to this request but is willing to meet and confer regarding the scope of
  20 this Request.” This is sufficient to “state[] the limits that have controlled the
  21 search for responsive and relevant materials,” which is all that is required.
  22 DOCUMENTS RELATING TO PATENT VALUATION AND DAMAGES
  23
                 2.    Request No. 3
  24
     Defendant’s Request for Production No. 3 requests:
  25      Request No. 3:     All Documents and Things reflecting settlement
  26      negotiations in any litigation or threatened litigation related to the
          Patents-in-Suit or Related Patents, including but not limited to
  27      Documents relating to the negotiation or stipulated claim construction
  28      terms.
                                                - 14 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 22 of 56 Page ID
                                  #:6708


   1 Plaintiff’s answer:
   2        RESPONSE: Plaintiff objects to this Request to the extent it seeks
            production of information and materials protected from disclosure by
   3        the attorney-client privilege, the work-product doctrine, or any other
   4        applicable privilege or immunity. Plaintiff additionally objects to this
            Request to the extent it seeks production of information and materials
   5        designated confidential or sealed pursuant to a Court order or by
   6        application of one or more Federal Rules of Evidence.
                    Plaintiff objects to this Request as being overly broad and
   7        unduly burdensome, insofar as it seeks the production of materials and
   8        information that is not proportional to the needs of the case based on
            both the breadth of the Request, itself, as well as application of the
   9        definitions proffered by Defendant. More specifically, the request for
  10        “All Documents and Things reflecting settlement negotiations in any
            litigation or threatened litigation related to the Patents-in-Suit or
  11        Related Patents” is exceptionally broad and becomes broader still in
  12        light of Defendant’s definitions of the terms “Related Patents” and
            “relating to.” Accordingly, the present Request is not reasonably
  13        limited in scope and requests documents not relevant to the subject
  14        matter of this action, nor reasonably calculated to lead to the
            discovery of admissible evidence.
  15                Further, Plaintiff objects to this Request to the extent it seeks
  16        the production of documents that are just as accessible to Defendant
            as they are to Plaintiff and on the ground that it is unduly burdensome
  17        and cumulative to compel Plaintiff to obtain such documents for
  18        Defendant. Plaintiff objects to this Request to the extent it seeks
            production of third-party documents that are not within the
  19        possession, custody, or control of Plaintiff. Subject to these objections
  20        and without waiving the same, Plaintiff responds as follows:
                    Plaintiff will conduct a diligent search for only “all Documents
  21        and Things reflecting settlement negotiations in any litigation or
  22        threatened litigation in which the Patents-in-Suit are asserted,
            including but not limited to Documents relating to the negotiation or
  23        stipulated claim construction terms” and will produce all non-
  24        privileged, responsive documents in its possession, custody, and
            control. With respect to the remainder of this Request, Plaintiff will
  25        not search for or produce documents but is willing to meet and confer
  26        regarding amending this Request to confine it to a proper scope.
  27
  28
                                              - 15 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 23 of 56 Page ID
                                  #:6709


   1 DEFENDANT’S ARGUMENT
   2           Kajeet, its agent PMI, and their retained law firm, Friedman, Suder &
   3 Cooke, P.C. (“FSC”), have devised a licensing scheme whereby Kajeet and/or PMI
   4 identify potential infringers of the Kajeet Patent Portfolio, and FSC sends demand
   5 letters to the identified companies. On June 8, 2018, Kajeet sent one such letter to
   6 Qustodio alleging its products “implicate multiple patent claims in the Kajeet
   7 patent portfolio.” (Ruggio Decl., Ex. H). The letter ends with a “cc:” to “Daniel
   8 Neal, Chairman, CEO & Founder, Kajeet, Inc.” and “Michael Cannata [Patent
   9 Monetization Inc.].” (Id., at 5).
  10           Among other things, these letters contain a “licensing” section and proposes
  11 terms for licenses to “the Kajeet Patents.” (Id., at 4-5). For example, in Qustodio’s
  12 letter, Kajeet stated “an ongoing royalty rate of 4.5% represents a fair and
  13 reasonable amount for a license to the Kajeet Patents.” (Id.). It is undisputed that
  14 Kajeet sent multiple demand letters to companies alleging infringement of the
  15 Patents-in-Suit and/or related patents. It is also undisputed that some companies
  16 responded in kind, and some eventually negotiated a license. For example, in
  17 another case involving the Patents-in-Suit, Kajeet, Inc. v. Mobicip, LLC, Civ. No.
  18 2:18-cv-3899 (C.D. Cal. May 10, 2018), Kajeet alleged it “sent a letter to Mobicip
  19 to put Mobicip on notice of the Kajeet patents” and that “Mobicip subsequently
  20 responded to Kajeet’s letter.” Id. at D.I. 1, ¶ 20. In another case, Kajeet, Inc. v.
  21 Circle Media Labs, Inc., Civ. No. 8:18-cv-01312 (C.D. Cal. Jul. 27, 2018), Kajeet
  22 stated it “sent a letter to Circle to put Circle on notice of the Kajeet patents” and
  23 that “Circle subsequently responded” but “provided no support for its assertion of
  24 non-infringement.” (Id. at D.I. 1, ¶ 20). Besides being responsive to Qustodio’s
  25 request, this discovery is unquestionably relevant to Qustodio’s claims and
  26 defenses.
  27           In its attempt hinder Qustodio’s case, Kajeet has simply refused to produce
  28 anything related to its enforcement of the Patents-in-Suit, including demand letters
                                                - 16 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                             18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 24 of 56 Page ID
                                  #:6710


   1 to other companies and their responses. Instead, Kajeet maintained the position
   2 that only the license agreements themselves are relevant and discoverable. Aside
   3 from the fact that these letters and subsequent negotiations are discoverable, that
   4 information is not only relevant, but it is essential for Qustodio to conduct a
   5 wholesome valuation analysis regarding the Patents-in-Suit, and to assist in
   6 analyses involving damages (if any), and to rebut any damages assessment
   7 proffered by Kajeet. This is routine discovery that is governed by Federal Circuit
   8 precedent as the “materials relate to an issue of substantive patent law.” See, e.g.,
   9 In re MSTG, Inc., 675 F.3d 1337, 1348 (Fed. Cir. 2012) (“Therefore, in light of
  10 reason and experience, we hold that settlement negotiations related to reasonable
  11 royalties and damage calculations are not protected by a settlement negotiation
  12 privilege.”); Fresenius Med. Care Holding, Inc. v. Baxter, Inc., 224 F.R.D. 644,
  13 656 (N.D. Cal. 2004) (noting “Baxter’s assertion that it is not withholding any non-
  14 privileged documents is clearly limited by its unilateral designation of relevance”
  15 and granting motion to compel “demand letters to third parties” because they are
  16 “relevant to the claims and defenses”); see also Michael Kors, L.L.C. v. Sun Yan
  17 Ye, 1:18-CV-2684 (KHP), 2019 U.S. Dist. LEXIS 60057, at *18-22 (S.D.N.Y.
  18 Apr. 8, 2019) (“A separate request could have asked for copies of cease and desist
  19 letters sent to third parties that Plaintiff accused of infringing [] in the United
  20 States, copies of letters responding to same, and any settlement agreement resulting
  21 therefrom” and ordering Plaintiff to “respond to the Amended Requests consistent
  22 with the Court’s directions herein” because “[f]ew, if any, of its cease and desist
  23 letters would be publicly available.”); Wu v. Pearson Educ. Inc., 09 CIV 6557
  24 KBF JCF, 2012 U.S. Dist. LEXIS 51882, at * (S.D.N.Y. Apr. 12, 2012) (“to the
  25 extent the plaintiff has otherwise identified specific categories of discoverable
  26 documents, those documents shall be produced even if they were created in the
  27 context of settlement negotiations”); see also United Pet Group, Inc. v.
  28 MiracleCorp Products, 4:12-cv-00440 AGF, 2012 U.S. Dist. LEXIS, at * (E.D.
                                                - 17 -
                         JOINT STIPULATION TO COMPEL DISCOVERY
      4843-3646-8389v1/105552-0001                                               18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 25 of 56 Page ID
                                  #:6711


   1 Mo., Nov. 5, 2012) (ordering production of “documents related to license and
   2 settlement agreements”).
   3           Kajeet acknowledges that the license agreements are relevant, having
   4 produced several of them. Yet, it simply believes that the negotiations and further
   5 communications that led to the agreements are “irrelevant.” Kajeet’s position has
   6 already been rejected by the Federal Circuit, and for good reason. See, e.g., In re
   7 MSTG, Inc., 675 F.3d 1337, 1348 (Fed. Cir. 2012). In order for Qustodio to
   8 perform a detailed analysis into the “hypothetical negotiation” pursuant to the
   9 Georgia-Pacific damages analysis, it needs to evaluate the actual negotiations
  10 underlying the Patents-in-Suit, including how the reasonable royalty was
  11 negotiated, whether offsets were applied, whether Kajeet and/or PMI made
  12 admissions regarding the Patents-in-Suit’s valuation, whether the licensees offered
  13 any analysis and/or valuation or rebutting evidence, etc. See Georgia-Pacific
  14 Corp. v. United States Plywood Corp., 318 F. Supp. 1116, 1120 (N.Y.S.D. 1970),
  15 aff’d 446 F.2d 295 (2d Cir. 1971), cert. denied 404 U.S. 870 (1971). Kajeet’s
  16 irrelevance position is therefore baseless.
  17           Therefore, this Court should grant Qustodio’s Motion to Compel because
  18 RFP No. 3 clearly asks for responsive and relevant information regarding its claims
  19 and defenses.
  20 PLAINTIFF’S ARGUMENT
  21     Kajeet incorporates its objections submitted in response to this request
  22 herein for all purposes.
  23           “The party seeking to compel discovery has the burden of establishing that
  24 the information is relevant.” Moore v. Superway Logistics, Inc., No. 1:17-cv-
  25 01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at *7 (E.D. Cal. 2019). Only
  26 upon making this threshold showing does the burden shift to the party resisting
  27 discovery to show that discovery of relevant information should not be allowed
  28 Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481,
                                               - 18 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 26 of 56 Page ID
                                  #:6712


   1 485 (N.D. Cal. 2012); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
   2 1975). As Defendant notes, the language of Rule 26(b)(1) was recently amended.
   3 “[T]he purpose of the amendment to Rule 26(b)(1) was to narrow the scope of
   4 discovery because the language ‘reasonably calculated to lead to the discovery of
   5 admissible evidence’ had been incorrectly used by some to define the scope of
   6 discovery as more broad than intended.” ArcelorMittal Ind. Harbor LLC v. Amex
   7 Nooter, LLC, No. 2:15-CV-195-PRC, 2016 U.S. Dist. LEXIS 89117, at *11 (N.D.
   8 Ind. 2016); Michael Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019
   9 U.S. Dist. LEXIS 60057, at *4 (S.D.N.Y. 2019).               The new and narrower
  10 permissible scope applies to Defendant’s requests.
  11           Contrary to Defendant’s erroneous assertions, Kajeet has produced
  12 documents relating to its licensing efforts. Specifically, Kajeet has produced every
  13 settlement and license agreement to the Kajeet Patents, which is undoubtedly the
  14 best evidence for determining a reasonable royalty resulting from a “hypothetical
  15 negotiation.” Defendant incorrectly contends, however, that documents evidencing
  16 the underlying negotiations leading to these agreements are “essential for Qustodio
  17 to conduct a wholesome valuation analysis regarding the Patents-in-Suit.”
  18           But this use of such information is expressly forbidden by Federal Rule of
  19 Evidence 408, which prohibits use of conduct or statements made as part of
  20 compromise negotiations for proving the validity or value of a legal claim, among
  21 other prohibitions.              Further, documents relating to any ongoing and/or
  22 unconsummated settlement or licensing negotiations are undiscoverable. Mondis
  23 Tech., Ltd. v. LG Elecs., Inc., No. 2:07-CV-565-TJW-CE, 2011 U.S. Dist. LEXIS
  24 47807, at *26 (E.D. Tex. 2011) (refusing discovery for unconsummated
  25 negotiations because this information is unreliable and has little probative value,
  26 and because this information has a chilling effect on ongoing negotiations).
  27
  28
                                                  - 19 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                         18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 27 of 56 Page ID
                                  #:6713


   1           Defendant cites to MSTG but the facts of that case clearly distinguish it from
   2 application here. As stated by the Ninth Circuit in a recent case also distinguishing
   3 MSTG:
   4                  “However, MSTG applicability is also limited. Factually, it is
               distinguishable from the present case in that the lower court decision
   5
               that was affirmed only ordered production of the settlement
   6           negotiation documents because part of an expert’s opinion relied on
   7           those underlying negotiation documents. Id. at 1348. The production
               was necessary because ‘[a]s a matter of fairness MSTG [could] not at
   8
               one and the same time have its expert rely on information about the
   9           settlement negotiations and deny discovery as to those same
  10           negotiations.’ Id. That is not the case here. The Court also notes that
  11           in MSTG, the lower court had previously denied production of
               settlement negotiation documents when the parties were in essentially
  12           the same position Finjan and ESET are now as to RFPs 157 and
  13           160. Id. That decision was not challenged.” Finjan, Inc. v. ESET,
  14           Inc., No. 17CV183 CAB (BGS), 2018 U.S. Dist. LEXIS 182021, at
               *9 (S.D. Cal. 2018) (denying a motion to compel production of
  15
               information concerning settlement negotiations and distinguishing In
  16           re MSTG, Inc., 675 F.3d 1337, 1348 (Fed. Cir. 2012))(emphasis
  17           added).
  18           Defendant omits these critical facts from its discussion of MSTG. Defendant
  19 also fails to mention that courts “‘have imposed heightened standards for discovery
  20 in order to protect confidential settlement discussions,’ that require: (1) a showing
  21 of a special need for the material; (2) a resulting unfairness from not getting the
  22 discovery; and (3) that the need for the sought discovery outweighs the
  23 confidentiality interest.” Finjan, 2018 U.S. Dist. LEXIS 182021, at *11; MSTG,
  24 675 F.3d at 1347; In re Teligent, Inc., 640 F.3d 53, 57-58 (2d Cir. 2011)). Other
  25 courts have distinguished MSTG applying similar rationale. See, e.g., Implicit
  26 Networks, 3:10-CV-04234-SI at 2-3, 2012 U.S. Dist. LEXIS 183715; ABT Sys.,
  27 LLC v. Emerson Elec. Co., 4:11CV00374 AGF, 2012 U.S. Dist. LEXIS 178619,
  28 2012 WL 6594996 (E.D. Mo. Dec. 18, 2012).
                                                - 20 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 28 of 56 Page ID
                                  #:6714


   1           Here, Defendant has not even attempted and cannot put forth argument or
   2 evidence showing “a special need” for production of the requested information.
   3 Defendant cannot do so. Kajeet has not created a “special need” through reliance
   4 on any documents responsive to this improper request. To be sure, Kajeet will rely
   5 on the settlement and licensing agreements it has already produced in formulating
   6 its damages theory and any other document cited or relied upon will be produced.
   7 As such, there exists no unfairness to Defendant in denying discovery of the
   8 requested documents beyond the agreements, themselves.
   9           The other cases Defendant cites are also unavailing and/or factually
  10 distinguishable from the present case.
  11           In Fresenius, for example, discovery of demand letters was compelled
  12 because the Plaintiff agreed to produce these documents but had not yet done so.
  13 Fresenius, 224 F.R.D. at 656 (“Baxter also agrees to produce these demand
  14 letters”). That is the extent of the discussion relating to third party demand letters.
  15 Fresenius did not hold that the demand letters, specifically, were relevant to any
  16 claim in the case.               Rather, the Court generically opined with respect to four
  17 separate documents requests en masse that “[t]o the extent that Baxter is claiming
  18 that all four document requests seek only irrelevant information, this claim is
  19 unsupported. Id., (emphasis added). Tellingly, in the fifteen years since Fresenius
  20 no court has cited to it as holding that demand letters to third parties are relevant
  21 for “determine[ing] an honest and accurate valuation of the Patents-in-Suit, and to
  22 aid in the ‘hypothetical negotiation’ analyses for the reasonable royalty rate and
  23 royalty base” as Defendant contends.
  24           In both Michael Kors and Wu, motions to compel production of documents
  25 relating to negotiation and settlement of prior claims in response to discovery
  26 requests similar to Defendant’s in breadth and subject matter were denied. Wu v.
  27 Pearson Educ., Inc., 2012 U.S. Dist. LEXIS 51882, at *3-4 (S.D.N.Y. 2012)
  28 (“documents concerning the negotiation process that led to the settlement of
                                                      - 21 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                                18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 29 of 56 Page ID
                                  #:6715


   1 overrun claims need not be produced”); Michael Kors, L.L.C. v. Su Yan Ye, No.
   2 1:18-CV-2684 (KHP), 2019 U.S. Dist. LEXIS 60057, at *18 (S.D.N.Y. 2019)
   3 (“Defendant has no need for this breadth of documents.”). Further, in Unified Pet
   4 Grp., production of only the license and settlement agreements themselves was
   5 compelled. United Pet Grp., Inc. v. MiracleCorp Prods., No. 4:12CV00440 AGF,
   6 2012 U.S. Dist. LEXIS 158156, at *2 (E.D. Mo. 2012) (“Plaintiff argues that the
   7 license/settlement agreements sought will be of little use to Defendant”).
   8           None of the cases Defendant cite support its position and the relief requested
   9 should be denied.
  10
  11                   3.       Request No. 4
  12 Defendant’s Request for Production No. 4 requests:
          Request No. 4:     All Documents and Things relating to any
  13
          responses to an assertion of infringement of the Patents-in-Suit or any
  14      Related Patent.
  15 Plaintiff’s answer:
            RESPONSE: Plaintiff objects to this Request to the extent it seeks
  16
            production of information and materials protected from disclosure by
  17        the attorney-client privilege, the work-product doctrine, or any other
            applicable privilege or immunity. Plaintiff additionally objects to this
  18
            Request to the extent it seeks production of information and materials
  19        designated confidential or sealed pursuant to a Court order or by
            application of one or more Federal Rules of Evidence.
  20
                   Plaintiff objects to this Request as being overly broad and
  21        unduly burdensome, insofar as it seeks the production of materials and
            information that is not proportional to the needs of the case based on
  22
            both the breadth of the Request, itself, as well as application of the
  23        definitions proffered by Defendant. More specifically, the request for
            “All Documents and Things reflecting any response to an assertion of
  24
            infringement of the Patents-in-Suit or any Related Patent” is
  25        exceptionally broad and becomes broader still in light of Defendant’s
  26        definitions of the terms “Related Patent” and “relating to.”
            Accordingly, the present Request is not reasonably limited in scope
  27        and requests documents not relevant to the subject matter of this
  28
                                                - 22 -
                            JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                             18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 30 of 56 Page ID
                                  #:6716


   1           action, nor reasonably calculated to lead to the discovery of
   2           admissible evidence.
                       Further, Plaintiff objects to this Request to the extent it seeks
   3           the production of documents that are not within the possession,
   4           custody, or control of Plaintiff. Subject to these objections and
               without waiving the same, Plaintiff responds as follows:
   5                   Plaintiff will conduct a diligent search for only “any responses
   6           to an assertion of infringement of the Patents-in-Suit made by Kajeet”
               and will produce all non-privileged, responsive documents in its
   7           possession, custody, and control. With respect to the remainder of this
   8           Request, Plaintiff will not search for or produce documents but is
               willing to meet and confer regarding amending this Request to confine
   9           it to a proper scope.
  10 DEFENDANT’S ARGUMENT
  11     Continuing with its mission to stonewall Qustodio’s case, Kajeet has not
  12 reasonably responded to Qustodio’s RFP 4. As with RFP 3, Kajeet maintains that
  13 any responses to its demand letters are not relevant. On the meet-and-confer,
  14 Kajeet agreed to disclose any prior art provided by a responding company, but it
  15 plainly refused to provide any responses as it believes they are “irrelevant.”
  16 (Ruggio Decl., ¶ 11).
  17      As a preliminary matter, it is quite appalling for Kajeet to unilaterally define
  18 the scope of discovery that is proportional to the needs of Qustodio’s case, and
  19 then to apply that flawed and unreasonably restrictive definition of relevance, to all
  20 of Qustodio’s Requests. That is improper. See, e.g., Moore v. Superway Logistics,
  21 Inc., 1:17-cv-01480-DAD, 2019 U.S. Dist. LEXIS 90111, at * (E.D. Cal. May 29,
  22 2019) (the phrase “reasonably calculated to lead to the discover of admissible
  23 evidence” “was removed from Federal Rule of Civil Procedure 26(b)(1) because it
  24 had been used by many to incorrectly define the scope of discovery.”); Luna v.
  25 Universal City Studios LLC, No. 12-cv-9286 PSG, 2015 U.S. Dist. LEXIS 192571,
  26 at*4 (C.D. Cal. Feb. 10, 2015) (“[t]he Ninth Circuit favors a broad scope of
  27 discovery.”); see also Fresenius Med. Care Holding, Inc. v. Baxter, Inc., 224
  28
                                                 - 23 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 31 of 56 Page ID
                                  #:6717


   1 F.R.D. 644, 656 (N.D. Cal. 2004) (“prior investigations relating to the patents-in-
   2 suit” are “relevant to the claims and defenses”).
   3           Setting aside Kajeet’s improper discovery antics, Kajeet’s claim of
   4 irrelevance regarding responses to demand letters is beyond the pale. Responses
   5 from other targets are certainly relevant if they involve the Patents-in-Suit (which
   6 they do), and are especially relevant if the responding company provided
   7 arguments and opinions regarding infringement, invalidity and/or unenforceability
   8 of the Patents-in-Suit under 35 U.S.C. §§ 101, 102, 103, 112, and/or other sections
   9 of the Patent Act. Responses to these letters exist, and some have alleged non-
  10 infringement and/or invalidity of the Patents-in-Suit. For example, in Kajeet, Inc.
  11 v. Circle Media Labs, Inc., Civ. No. 8:18-cv-01312 (C.D. Cal. Jul. 27, 2018),
  12 Kajeet stated it “sent a letter to Circle to put Circle on notice of the Kajeet patents”
  13 and that “Circle subsequently responded” but “provided no support for its assertion
  14 of non-infringement, nor did Circle identify any prior art purported to be relevant
  15 to validity of the Kajeet patents.” (Id. at D.I. 1, ¶ 20). As such, it is disingenuous
  16 for Kajeet to allege these responses from other targets, discussing the Patents-in-
  17 Suit, are “irrelevant.”
  18           Further, Kajeet’s objection that the Request is unclear or overly broad with
  19 regards to the term “Related Patents” is belied by its own actions and admissions.
  20 In its demand letters, Kajeet clearly understood what patents are “related” to the
  21 Patents-in-Suit, by touting its “patent portfolio of thirty-one (31) issued U.S.
  22 patents.” (Ruggio Decl., Ex. H, at 1). Kajeet even described them as “The Patents”
  23 and explained they “include four families.” (Id.). As such, Qustodio’s request was
  24 properly phrased, reasonable in scope, and the documents responsive to this
  25 request are undoubtedly relevant.
  26           Therefore, this Court should grant Qustodio’s Motion to Compel because
  27 RFP No. 4 clearly asks for responsive and relevant information regarding its claims
  28 and defenses.
                                                - 24 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                             18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 32 of 56 Page ID
                                  #:6718


   1 PLAINTIFF’S ARGUMENT
   2           Kajeet incorporates its objections submitted in response to this request
   3 herein for all purposes.
   4           “The party seeking to compel discovery has the burden of establishing that
   5 the information is relevant.” Moore v. Superway Logistics, Inc., No. 1:17-cv-
   6 01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at *7 (E.D. Cal. 2019). Only
   7 upon making this threshold showing does the burden shift to the party resisting
   8 discovery to show that discovery of relevant information should not be allowed
   9 Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481,
  10 485 (N.D. Cal. 2012); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
  11 1975). As Defendant notes, the language of Rule 26(b)(1) was recently amended.
  12 “[T]he purpose of the amendment to Rule 26(b)(1) was to narrow the scope of
  13 discovery because the language ‘reasonably calculated to lead to the discovery of
  14 admissible evidence’ had been incorrectly used by some to define the scope of
  15 discovery as more broad than intended.” ArcelorMittal Ind. Harbor LLC v. Amex
  16 Nooter, LLC, No. 2:15-CV-195-PRC, 2016 U.S. Dist. LEXIS 89117, at *11 (N.D.
  17 Ind. 2016); Michael Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019
  18 U.S. Dist. LEXIS 60057, at *4 (S.D.N.Y. 2019).             The new and narrower
  19 permissible scope applies to Defendant’s requests.
  20           Defendant’s arguments for relevance highlight the appropriateness of
  21 Kajeet’s response to the present Request. Defendant argues that the requested
  22 responses are relevant “if they involve the Patents-in-Suit (which they do), and are
  23 especially relevant if the responding company provided arguments and opinions
  24 regarding infringement, invalidity and/or unenforceability of the Patents-in-Suit
  25 under 35 U.S.C. §§ 101, 102, 103, 112, and/or other sections of the Patent Act.”
  26           But Defendant admits that Kajeet has agreed to produce and has produced
  27 all purported prior art that it has received in connection with the responses
  28 Defendant now seeks. To the extend the requested information has any relevance
                                              - 25 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                         18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 33 of 56 Page ID
                                  #:6719


   1 under 35 U.S.C. §§ 102 or 103, Defendant has been provided that information.
   2 Beyond this, Defendant’s raising §§ 101, 112 and the non-infringement positions
   3 taken by others is a red herring. Patentability under § 101 and the requirements of
   4 § 112 involves analysis of the specification, claims, and file history of a patent.
   5 Defendant has been provided all of this information from the outset. It can do its
   6 own work with respect to these legal inquiries.
   7           Defendant fails to explain how the non-infringement positions raised by
   8 others could be relevant to the present case. Those positions would rely on factual
   9 matter that is not relevant to any issue in this case, namely the features,
  10 functionality, components, and operation of potentially infringing products of
  11 another. Defendant is keenly aware of how its products work and, as such, is fully
  12 armed to develop its own non-infringement positions, to the extent it is able. In
  13 truth, Defendant’s request is motivated by a desire to improperly gain insight into
  14 the operation of the products of its competitors rather than by obtaining any
  15 information relevant to the claims in this case.
  16           Finally, Defendant’s arguments with respect to its use of the term “Related
  17 Patents” appear untethered to the facts. Perhaps counsel for Defendant is unaware
  18 of Defendant’s having expressly defined “Related Patents” in its discovery
  19 requests. The definition provided is overly broad insofar as it would include any
  20 patent or application addressed to similar subject matter as the Patents-in-Suit and
  21 to any patent or application sharing an inventor with the Patents-in-Suit. That
  22 Kajeet has used the word “related” in correspondence authored a year before
  23 Defendant served its discovery requests does not alter or undermine Kajeet’s
  24 position that Defendant’s definition is impermissibly broad.
  25
  26                   4.       Request No. 7
     Defendant’s Request for Production No. 7 requests:
  27
          Request No. 7:     All Documents and Things related to any
  28      agreement, license, assignment, grant of rights, or covenant not to sue
                                                - 26 -
                            JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 34 of 56 Page ID
                                  #:6720


   1           for infringement for the Patents-in-Suit or any Related Patent,
   2           including but not limited to any discussion, proposal, or acceptance of
               any agreement relating to the Patents-in-Suit or any Related Patent,
   3           and the terms of any such agreement[,] license, assignment, grant of
   4           rights, or covenant not to sue.
   5 Plaintiff’s answer:
            RESPONSE: Plaintiff objects to this Request to the extent it seeks
   6        production of information and materials protected from disclosure by
   7        the attorney-client privilege, the work-product doctrine, or any other
            applicable privilege or immunity. Plaintiff additionally objects to this
   8        Request to the extent it seeks production of information and materials
   9        designated confidential or sealed pursuant to a Court order or by
            application of one or more Federal Rules of Evidence.
  10               Plaintiff objects to this Request as being overly broad and
  11        unduly burdensome, insofar as it seeks the production of materials and
            information that is not proportional to the needs of the case based on
  12        both the breadth of the Request, itself, as well as application of the
  13        definitions proffered by Defendant. More specifically, the request for
            “All Documents and Things relating to any agreement, license,
  14        assignment, grant of rights, or covenant not to sue for infringement for
  15        the Patents-in-Suit or any Related Patent, including but not limited to
            any discussion, proposal, or acceptance of any agreement relating to
  16        the Patents-in-Suit or any Related Patent” is exceptionally broad and
  17        becomes broader still in light of Defendant’s definitions of the terms
            “Related Patent” and “relating to.” Accordingly, the present Request
  18        is not reasonably limited in scope and requests documents not relevant
  19        to the subject matter of this action, nor reasonably calculated to lead
            to the discovery of admissible evidence.
  20               Further, Plaintiff objects to this Request to the extent it seeks
  21        the production of documents that are not within the possession,
            custody, or control of Plaintiff. Plaintiff objects to this Request to the
  22        extent it is premature and improperly seeks discovery of legal
  23        positions or expert opinions within the scope of Federal Rule of Civil
            Procedure 26(a)(2)(B). Plaintiff objects to this Request to the extent it
  24
            improperly seeks to require Plaintiff to marshal all of its available
  25        proof and limit the evidence that Plaintiff may present at the trial of
            this matter.
  26
                   Subject to these objections and without waiving the same,
  27        Plaintiff responds as follows:
  28
                                                - 27 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 35 of 56 Page ID
                                  #:6721


   1                   Plaintiff will otherwise conduct a diligent search for only “All
   2           Documents and Things relating to any agreement, license, assignment,
               grant of rights, or covenant not to sue for infringement for the Patents-
   3           in-Suit” and will produce all non-privileged, responsive documents in
   4           its possession, custody, and control. With respect to the remainder of
               this Request, Plaintiff will not search for or produce documents but is
   5           willing to meet and confer regarding amending this Request to confine
   6           it to a proper scope.
   7 DEFENDANT’S ARGUMENT
   8     “The party who resists discovery has the burden to show discovery should

   9 not be allowed, and has the burden of clarifying, explaining, and supporting its
  10 objections.” Comcast of L.A., Inc. v. Top End Int’l, No. CV 03-2213-JFW(RCx),
  11 2003 U.S. Dist. LEXIS 18640, at *6 (C.D. Cal. July 2, 2003) (citing Blankenship v.
  12 Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). “We start with the premise that
  13 pre-trial discovery is ordinarily ‘accorded a broad and liberal treatment.’” Shoen v.
  14 Shoen, 5 F. Supp. 1289, 1292 (9th Cir. 1993) (citing Hickman v. Taylor, 329 U.S.
  15 495, 507 (1947)); see also United States v. Bryan, 339 U.S. 323 (1950) (discovery
  16 is broad because litigants have a right to “every man’s evidence.”).
  17           As discussed above in RFP 3 and 11, Kajeet and PMI have maintained an

  18 active licensing campaign regarding the Patents-in-Suit and Related Patents. Yet,
  19 in this litigation, Kajeet is of the opinion that only the executed license agreements
  20 are relevant, and therefore it will not produce “irrelevant” documents related to
  21 those negotiations. Although Kajeet has waived each of its objections by failing to
  22 state in its Response whether it was withholding documents on such basis, Kajeet’s
  23 substantive position is factually and legally improper.
  24           First, it is rather remarkable for Kajeet to assert that documents regarding

  25 any license discussion, proposal, or acceptance, are “not relevant” when they so
  26 clearly and unequivocally involve the Patents-in-Suit and/or Related Patents, the
  27 value of which is unquestionably relevant at least to damages. See, e.g., Fresenius
  28 Med. Care Holding, Inc. v. Baxter, Inc., 224 F.R.D. 644, 656 (N.D. Cal. 2004)
                                                 - 28 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 36 of 56 Page ID
                                  #:6722


   1 (granting motion to compel “demand letters to third parties” because they are
   2 “relevant to the claims and defenses”); see also Michael Kors, L.L.C. v. Sun Yan
   3 Ye, No. 1:18-CV-2684 (KHP), 2019 U.S. Dist. LEXIS 60057, at *18-22 (S.D.N.Y.
   4 Apr. 8, 2019) (“A separate request could have asked for copies of cease and desist
   5 letters sent to third parties that Plaintiff accused of infringing [] in the United
   6 States, copies of letters responding to same, and any settlement agreement resulting
   7 therefrom” and ordering Plaintiff to “respond to the Amended Requests consistent
   8 with the Court’s directions herein” because “[f]ew, if any, of its cease and desist
   9 letters would be publicly available.”). As such, Kajeet’s unilateral designation of
  10 relevance, and the application of that flawed designation to clearly relevant
  11 documents, is highly improper.
  12           Second, the letters, responses, and negotiations between Kajeet and the other
  13 targets are clearly relevant to aid Qustodio in determining an accurate valuation for
  14 the Patents-in-Suit, and to assist in the calculation of any damages-related
  15 assessment, e.g., the reasonable royalty rate, royalty base, etc. See, e.g., In re
  16 MSTG, Inc., 675 F.3d 1337, 1348 (Fed. Cir. 2012) (“Therefore, in light of reason
  17 and experience, we hold that settlement negotiations related to reasonable royalties
  18 and damage calculations are not protected by a settlement negotiation privilege.”);
  19 Wu v. Pearson Educ. Inc., No. 09 CIV 6557 KBF JCF, 2012 U.S. Dist. LEXIS
  20 51882, at * (S.D.N.Y. Apr. 12, 2012) (“to the extent the plaintiff has otherwise
  21 identified specific categories of discoverable documents, those documents shall be
  22 produced even if they were created in the context of settlement negotiations”); see
  23 also United Pet Group, Inc. v. MiracleCorp Products, No. 4:12CV00440 AGF,
  24 2012 U.S. Dist. LEXIS, at * (E.D. Mo. Nov. 5, 2012) (ordering production of
  25 “documents related to license and settlement agreements”). Kajeet cannot deny
  26 that documents relating to license negotiations contain damages-related
  27 information, such as offers, proposed royalty rates, and the like. Indeed, in its
  28 demand letter to Qustodio, Kajeet stated it has “determined that an ongoing royalty
                                               - 29 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 37 of 56 Page ID
                                  #:6723


   1 rate of 4.5% represents a fair and reasonable amount for a license to the Kajeet
   2 Patents” — which is not just the three patents that Kajeet asserted in this suit, but
   3 included 28 others, and pending applications, at the time of the writing. (Ruggio
   4 Decl., Ex. H, at pg. 4). The differences between the terms proposed in these
   5 negotiations (or lack of differences), and the differences between the targets and
   6 their products, and their responses and further negotiations, and associated factual
   7 considerations captured in such communications, are all clearly relevant and are
   8 required for a meaningful analysis regarding the actual value of the Patents-in-Suit.
   9 Documents responsive to such request are squarely relevant under the Georgia-
  10 Pacific damages analysis, and indeed, are necessary for Qustodio to support its
  11 claims and defenses. See Georgia-Pacific Corp. v. United States Plywood Corp.,
  12 318 F. Supp. 1116, 1120 (N.Y.S.D. 1970), aff’d 446 F.2d 295 (2d Cir. 1971), cert.
  13 denied 404 U.S. 870 (1971).
  14           Lastly, Kajeet cannot stand behind conclusory assertions of privilege,
  15 whether attorney-client privilege and/or work-product privilege, because such
  16 correspondences were sent to parties outside of the attorney-client relationship.
  17 India Mills & Mfg., Inc. v. Dorel Indus., No. 1:04CV01102-LJM-WTL, 2006 U.S.
  18 Dist. LEXIS 45637, at *4 (S.D. Ind. 2006) (holding that a notice letter alone does
  19 not create reasonable anticipation of litigation); Minebea Co. v. Papst, 355 F.
  20 Supp. 2d 526, 528-29 (D.D.C. 2005) (patent “license negotiations are not, by
  21 definition, in anticipation of litigation and are not, without more, protected by the
  22 work product privilege”). In light of the claims at hand and issues at stake, the
  23 letters to third-parties and their responses and communications, should have been
  24 produced because they are at a bare minimum, discoverable, proportional, non-
  25 privileged, and relevant.
  26            Therefore, this Court should grant Qustodio’s Motion to Compel because
  27 RFP No. 7 clearly asks for responsive and relevant information regarding its claims
  28 and defenses.
                                             - 30 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 38 of 56 Page ID
                                  #:6724


   1 PLAINTIFF’S ARGUMENT
   2           Kajeet incorporates its objections submitted in response to this request
   3 herein for all purposes.
   4           “The party seeking to compel discovery has the burden of establishing that
   5 the information is relevant.” Moore v. Superway Logistics, Inc., No. 1:17-cv-
   6 01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at *7 (E.D. Cal. 2019). Only
   7 upon making this threshold showing does the burden shift to the party resisting
   8 discovery to show that discovery of relevant information should not be allowed
   9 Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481,
  10 485 (N.D. Cal. 2012); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
  11 1975). As Defendant notes, the language of Rule 26(b)(1) was recently amended.
  12 “[T]he purpose of the amendment to Rule 26(b)(1) was to narrow the scope of
  13 discovery because the language ‘reasonably calculated to lead to the discovery of
  14 admissible evidence’ had been incorrectly used by some to define the scope of
  15 discovery as more broad than intended.” ArcelorMittal Ind. Harbor LLC v. Amex
  16 Nooter, LLC, No. 2:15-CV-195-PRC, 2016 U.S. Dist. LEXIS 89117, at *11 (N.D.
  17 Ind. 2016); Michael Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019
  18 U.S. Dist. LEXIS 60057, at *4 (S.D.N.Y. 2019).             The new and narrower
  19 permissible scope applies to Defendant’s requests.
  20           Contrary to Defendant’s erroneous assertions, Kajeet has produced
  21 documents relating to its licensing efforts. Specifically, Kajeet has produced every
  22 settlement and license agreement to the Kajeet Patents, which is undoubtedly the
  23 best evidence for determining a reasonable royalty resulting from a “hypothetical
  24 negotiation.” Defendant incorrectly contends, however, that documents evidencing
  25 the underlying negotiations leading to these agreements are “essential for Qustodio
  26 to conduct a wholesome valuation analysis regarding the Patents-in-Suit.”
  27 Defendant goes on to baldly assert the requested documents are “clearly relevant
  28 because:
                                              - 31 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                         18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 39 of 56 Page ID
                                  #:6725


   1           “[t]he differences between the terms proposed in these negotiations
   2           (or lack of differences), and the differences between the targets and
   3           their products, and their responses and further negotiations, and
               associated factual considerations captured in such communications,
   4           are all clearly relevant and are required for a meaningful analysis
   5           regarding the actual value of the Patents-in-Suit.”
   6           But this use of such information is expressly forbidden by Federal Rule of
   7 Evidence 408, which prohibits use of conduct or statements made as part of
   8 compromise negotiations for proving the validity or value of a legal claim, among
   9 other prohibitions.              Further, documents relating to any ongoing and/or
  10 unconsummated settlement or licensing negotiations are undiscoverable. Mondis
  11 Tech., Ltd. v. LG Elecs., Inc., No. 2:07-CV-565-TJW-CE, 2011 U.S. Dist. LEXIS
  12 47807, at *26 (E.D. Tex. 2011) (refusing discovery for unconsummated
  13 negotiations because this information is unreliable and has little probative value,
  14 and because this information has a chilling effect on ongoing negotiations).
  15           Aside from setting forth a prohibited use of the information sought,
  16 Defendant also fails to provide any explanation why the executed license and
  17 settlement agreements already produced and resulting from the settlement
  18 negotiations information sought would somehow be insufficient to demonstrate
  19 “differences between the terms proposes in these negotiations (or lack of
  20 differences).”
  21           Defendant then cites to all of the same cases that have already been shown to
  22 be inapposite with respect to the facts of this case. For the sake of brevity, Kajeet
  23 incorporates its arguments made with respect to Request No. 3, supra, herein and
  24 likewise requests that the relief requested be denied.
  25
                       5.       Request No. 8
  26
     Defendant’s Request for Production No. 8 requests:
  27      Request No. 8:     All Documents and Things related to any
  28
                                                  - 32 -
                            JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 40 of 56 Page ID
                                  #:6726


   1           communications or negotiations regarding any agreement, offer of a
   2           license, license, assignment, grant of rights, or covenant not to sue for
               infringement for the Patents-in-Suit or any Related Patent
   3
       Plaintiff’s answer:
   4          RESPONSE: Plaintiff objects to this request as being cumulative or
   5          Request No. 7 in light of Defendant’s proffered definition of
              “Documents”       which     includes    “communications.”     Plaintiff
   6          incorporates its objections in response to Request No. 7 into the
   7          present response. Subject to these objections and without waiving the
              same, Plaintiff responds as follows:
   8                 Plaintiff will not separately search for or produce documents
   9          responsive to this request but is willing to meet and confer regarding
              the scope of this Request, including how the scope of this Request
  10          differs from those identified above.
  11
  12 DEFENDANT’S ARGUMENT
  13     On the meet-and-confer, Kajeet maintained its objections that this Request
  14 calls for irrelevant documents and that it is cumulative of RFP 7. Both objections
  15 are misplaced.
  16           First, Kajeet is mistaken that this Request is cumulative of RFP 7. Although
  17 there may be some overlap in the scope of documents requested, RFP 8 is different
  18 than RFP 7, in that it specifically requested “any communications or negotiations
  19 regarding any settlement.” Kajeet refused to produce any. Second, such
  20 documents between Kajeet, PMI, and any third-party regarding communications or
  21 negotiations are unquestionably relevant for a myriad of reasons as discussed supra
  22 including, inter alia, for an accurate valuation of the Patents-in-Suit. See Kearney
  23 & Trecker Corp. v. Giddings & Lewis, 296 F. Supp. 979, 983 (E.D. Wis. 1969)
  24 (“the documents relative to negotiations with the five prospective licensees …
  25 should be produced”); see also Georgia-Pacific Corp. v. United States Plywood
  26 Corp., 318 F. Supp. 1116, 1120 (N.Y.S.D. 1970), aff’d 446 F.2d 295 (2d Cir.
  27 1971), cert. denied 404 U.S. 870 (1971).
  28
                                                 - 33 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 41 of 56 Page ID
                                  #:6727


   1           Therefore, this Court should grant Qustodio’s Motion to Compel because
   2 RFP No. 8 clearly asks for responsive and relevant information regarding its claims
   3 and defenses.
   4 PLAINTIFF’S ARGUMENT
   5     Kajeet incorporates its objections submitted in response to this request
   6 herein for all purposes.
   7           “The party seeking to compel discovery has the burden of establishing that
   8 the information is relevant.” Moore v. Superway Logistics, Inc., No. 1:17-cv-
   9 01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at *7 (E.D. Cal. 2019). Only
  10 upon making this threshold showing does the burden shift to the party resisting
  11 discovery to show that discovery of relevant information should not be allowed
  12 Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481,
  13 485 (N.D. Cal. 2012); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
  14 1975). As Defendant notes, the language of Rule 26(b)(1) was recently amended.
  15 “[T]he purpose of the amendment to Rule 26(b)(1) was to narrow the scope of
  16 discovery because the language ‘reasonably calculated to lead to the discovery of
  17 admissible evidence’ had been incorrectly used by some to define the scope of
  18 discovery as more broad than intended.” ArcelorMittal Ind. Harbor LLC v. Amex
  19 Nooter, LLC, No. 2:15-CV-195-PRC, 2016 U.S. Dist. LEXIS 89117, at *11 (N.D.
  20 Ind. 2016); Michael Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019
  21 U.S. Dist. LEXIS 60057, at *4 (S.D.N.Y. 2019).              The new and narrower
  22 permissible scope applies to Defendant’s requests.
  23           A simple comparison of the language Request No. 8 shows that it is
  24 cumulative of Request No. 7. Defendant’s definition of “documents” expressly
  25 includes “communications” such that the overlap among these two requests is
  26 complete. In response, Kajeet agreed to and has produced all executed agreements
  27 conferring a license, grant of rights, assignment, covenant not to sue, or release for
  28 the Patents-in-Suit. This is the permissible scope of discovery to which Defendant
                                              - 34 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 42 of 56 Page ID
                                  #:6728


   1 is entitled. Because this request seeks the same information as Request No. 7,
   2 Kajeet incorporates the arguments made in the preceding section herein.
   3                   6.       Request No. 9
   4 Defendant’s Request for Production No. 9 requests:
   5      Request No. 9:      All Documents and Things relating to any actual or
          potential investment in or offer of a financial interest relating to
   6      litigation of the Patents-in-Suit or any Related Patent (including but
   7      not limited to, any interest in Kajeet), including any materials supplied
          to investors or potential investors relating to the Patents-in-Suit or any
   8      Related Patent or any lawsuit or licensing involving the Patents-in-
   9      Suit or any Related Patent.

  10 Plaintiff’s answer:
            RESPONSE: Plaintiff objects to this Request to the extent it seeks
  11        production of information and materials protected from disclosure by
  12        the attorney-client privilege, the work-product doctrine, or any other
            applicable privilege or immunity. Plaintiff additionally objects to this
  13        Request to the extent it seeks production of information and materials
  14        designated confidential or sealed pursuant to a Court order or by
            application of one or more Federal Rules of Evidence.
  15               Plaintiff objects to this Request as being overly broad and
  16        unduly burdensome, insofar as it seeks the production of materials and
            information that is not proportional to the needs of the case based on
  17        both the breadth of the Request, itself, as well as application of the
  18        definitions proffered by Defendant. More specifically, the request for
            “All Documents and Things relating to any actual or potential
  19        investment in or offer of a financial interest relating to litigation of the
  20        Patents-in-Suit or any Related Patent (including but not limited to, any
            interest in Kajeet), including any materials supplied to investors or
  21        potential investors relating to the Patents-in-Suit or any Related Patent
  22        or any lawsuit or licensing involving the Patents-in-Suit or any
            Related Patent ” is exceptionally broad and becomes broader still in
  23        light of Defendant’s definitions of the terms “Related Patent” and
  24        “relating to.” Accordingly, the present Request is not reasonably
            limited in scope and requests documents not relevant to the subject
  25        matter of this action, nor reasonably calculated to lead to the
  26        discovery of admissible evidence.
                   Further, Plaintiff objects to this Request to the extent it seeks
  27        the production of documents that are not within the possession,
  28        custody, or control of Plaintiff. Plaintiff objects to this Request to the
                                                - 35 -
                            JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 43 of 56 Page ID
                                  #:6729


   1           extent it is premature and improperly seeks discovery of legal
   2           positions or expert opinions within the scope of Federal Rule of Civil
               Procedure 26(a)(2)(B). Plaintiff objects to this Request to the extent it
   3           improperly seeks to require Plaintiff to marshal all of its available
   4           proof and limit the evidence that Plaintiff may present at the trial of
               this matter.
   5                  Subject to these objections and without waiving the same,
   6           Plaintiff responds as follows:
                      Plaintiff will not search for or produce documents responsive to
   7           this request but is willing to meet and confer regarding the scope of
   8           this Request.
   9 DEFENDANT’S ARGUMENT
  10           As discussed supra, Kajeet actively utilizes its patent portfolio in its
  11 licensing scheme, which is carried out in concert with PMI. However, Kajeet also
  12 uses its patent portfolio as a basis to obtain other financial investments. Kajeet has
  13 refused to provide any documents related to PMI and investments underlying the
  14 Patents-in-Suit.         Instead, Kajeet stated that it “will not search for or produce
  15 documents responsive to this request but is willing to meet and confer regarding
  16 the scope of this Request.” (Ruggio Decl., Ex. B, at pg. 16). On the meet-and-
  17 confer that occurred July 1, 2019, Kajeet stated that anything related to PMI is not
  18 relevant, or at most, only “tangential” and therefore it will not produce anything
  19 related to PMI, or the financial investments underlying the Patents-in-Suit. (Ruggio
  20 Decl., ¶ 11).
  21           Kajeet is the Patent Owner-Plaintiff, and as such, it has the burden of
  22 proving damages for any alleged infringement underlying the Patents-in-Suit. That
  23 damages assessment can comprise different methodologies to determine the value
  24 of the patent(s) and hence damages from any alleged infringement. The valuation
  25 of the patents and the patent portfolio may include financing revenue, license
  26 revenue, litigation financing, and/or any other economic benefit underlying the
  27 Patents-in-Suit. All of that financial information surrounding the Patents-in-Suit is
  28
                                                  - 36 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                              18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 44 of 56 Page ID
                                  #:6730


   1 facially relevant and discoverable. See generally In re Google Litig., No. C 08-
   2 03172 RMW , 2011 U.S. Dist. LEXIS 140656 (N.D. Cal. Dec. 7, 2011) (allowing
   3 third-party discovery as to a venture capital firm that invested in a party in patent
   4 litigation); Gbarabe v. Chevron Corp., No. 14-cv-00173-SI, 2016 U.S. Dist.
   5 LEXIS 103594, at *6 (N.D. Cal. Aug. 5, 2016) (granting “Chevron’s motion to
   6 compel and orders plaintiff to produce the litigation funding agreement” because
   7 “those documents (such as documents related to ‘potential financing’) are relevant
   8 and discoverable.”).
   9           Kajeet does not deny that it obtains financial investments underlying the
  10 Patents-in-Suit. In fact, in Kajeet’s letter to Qustodio, it touted itself for “having
  11 raised over $100 million in venture capital.” (Ruggio Decl., Ex. H, at 4);
  12 https://www.crunchbase.com/organization/kajeet/funding_rounds/funding_rounds_
  13 list; https://www.cbinsights.com/company/kajeet-funding. It therefore cannot
  14 reasonably be disputed that these investment-related documents regarding the
  15 Patents-in-Suit are relevant and required discovery. It is important for Qustodio to
  16 understand the parties behind the scenes with interests in the Patents-in-Suit, and to
  17 further examine all of the financial discovery relating to this specific litigation, as
  18 well as others similarly situated, to arrive at an accurate valuation of the Patents-in-
  19 Suit. See In re Method of Processing Ethanol Byproducts & Related Subsystems
  20 (‘858) Patent Litig., 303 F. Supp. 3d 791, 874 n. 57 (S.D. Ind. Oct. 23, 2014)
  21 (“financial interest may be relevant to certain issues raised by both parties.”); Intel
  22 Corp. v. Prot. Capital LLC, No. 13cv1685 GPC, 2013 U.S. Dist. LEXIS 201883, at
  23 *9 (S.D. Cal. Oct. 2, 2013) (“This court finds that the investment and litigation
  24 information sought in these requests is relevant because it relates to the valuation
  25 of the patents … [b]ecause a third-party’s investment information is relevant in
  26 patent litigation.”).
  27
  28
                                               - 37 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 45 of 56 Page ID
                                  #:6731


   1           Therefore, documents relating to any investments underlying the Patents-in-
   2 Suit are at a minimum discoverable, and Kajeet has no basis to withhold
   3 production.
   4 PLAINTIFF’S ARGUMENT
   5     Kajeet incorporates its objections submitted in response to this request
   6 herein for all purposes.
   7           “The party seeking to compel discovery has the burden of establishing that
   8 the information is relevant.” Moore v. Superway Logistics, Inc., No. 1:17-cv-
   9 01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at *7 (E.D. Cal. 2019). Only
  10 upon making this threshold showing does the burden shift to the party resisting
  11 discovery to show that discovery of relevant information should not be allowed
  12 Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481,
  13 485 (N.D. Cal. 2012); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
  14 1975). As Defendant notes, the language of Rule 26(b)(1) was recently amended.
  15 “[T]he purpose of the amendment to Rule 26(b)(1) was to narrow the scope of
  16 discovery because the language ‘reasonably calculated to lead to the discovery of
  17 admissible evidence’ had been incorrectly used by some to define the scope of
  18 discovery as more broad than intended.” ArcelorMittal Ind. Harbor LLC v. Amex
  19 Nooter, LLC, No. 2:15-CV-195-PRC, 2016 U.S. Dist. LEXIS 89117, at *11 (N.D.
  20 Ind. 2016); Michael Kors, L.L.C. v. Su Yan Ye, No. 1:18-CV-2684 (KHP), 2019
  21 U.S. Dist. LEXIS 60057, at *4 (S.D.N.Y. 2019).              The new and narrower
  22 permissible scope applies to Defendant’s requests.
  23           Defendant’s arguments for compelling production are made only with
  24 respect to a specific third-party entity, PMI.        As such, Kajeet’s responsive
  25 arguments are similarly confined, although they would also largely be applicable to
  26 any other alleged third-party funders and/or investors that Defendant contends
  27 exist. Defendant asserts that “[i]t is important for Qustodio to understand the
  28 parties behind the scenes with interests in the Patents-in-Suit” as its basis for being
                                               - 38 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                           18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 46 of 56 Page ID
                                  #:6732


   1 entitled to blanket production of “[a]ll Documents and Things relating to any
   2 actual or potential investment in or offer of a financial interest relating to litigation
   3 of the Patents-in-Suit or any Related Patent…” This position is meritless.
   4           First, Plaintiff filed its Certification and Notice of Interested Parties
   5 concurrent with the filing of its Original Complaint which directly and completely
   6 addresses Defendant’s purported need to “understand the parties behind the scenes
   7 with interests in the Patents-in-Suit.” Wojcio Decl. at Ex. M. It does not list any
   8 entity other than Plaintiff Kajeet, Inc. as owning any such interest. Second, Kajeet
   9 informed Defendant during the conference of counsel that PMI has no ownership
  10 interest in any of Kajeet’s Patents or its business and is not a licensee to the Kajeet
  11 Patents. Documents detailing the ownership of and rights to the Patents-in-Suit
  12 have already been produced as well as all licenses to the Patents-in-Suit. None
  13 mention or relate in any way to PMI. Despite knowing this Defendant continues
  14 forward with its fishing expedition seeking to compel production through Kajeet of
  15 documents Defendant is not entitled to, to the extend such documents even exist,
  16 from a third party.
  17           The very cases Defendant cites to demonstrate that it is not entitled to the
  18 documents sought by this request. For example, Google addressed a subpoena
  19 seeking production from a third-party, KPCB, to a litigation based on the third
  20 party having a substantial relationship with Defendant Google. Specifically, the
  21 third party was a venture capital firm that both invested in Google and had one of
  22 its general partners on Google’s Board of Directors. In re Google, 2011 U.S. Dist.
  23 LEXIS 140656, at *7. The Court ordered discovery from the third party limited to
  24 three specific categories of information while denying broader discovery on thirty-
  25 one other categories, including “KPCB's consideration to invest and actual
  26 investment in Google” and valuations conducted by KPCB relating to Google’s
  27 technology and licenses relating thereto. Id. Google, therefore, denied discovery
  28 on the very categories of documents to which Defendant’s request is addressed.
                                               - 39 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                             18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 47 of 56 Page ID
                                  #:6733


   1           Likewise, Gbarabe is completely inapposite to the facts of this case. In
   2 Gbarabe production of a funding agreement was compelled in the context of a
   3 class action lawsuit because “under the circumstances of this case, the litigation
   4 funding agreement is relevant to the adequacy determination” as part of class
   5 certification. Gbarabe, 2016 U.S. Dist. LEXIS 103594, at *5 (emphasis added).
   6 Production of other documents relating to litigation financing was not compelled,
   7 however. Moreover, in Gbarabe Plaintiff conceded that the funding agreement
   8 was relevant and discoverable but only withheld it awaiting a Court order
   9 compelling its production to comply with the confidentiality provisions of the
  10 agreement. Id, 2016 U.S. Dist. LEXIS 103594, at *4-5. This holding of this case
  11 is inapplicable outside of the context of class action lawsuits where “adequacy of
  12 representation” determinations are not a required finding in the litigation. It most
  13 certainly does not stand for the proposition that “[a]ll of that financial information
  14 surrounding the Patents-in-Suit is facially relevant and discoverable” as Defendant
  15 grossly misstates.
  16           Finally, Intel Corp. dealt with third party subpoenas to the financial backers
  17 who formed a non-practicing entity holding company for the purpose of purchasing
  18 and asserting the patents-in-suit. Intel Corp., 2013 U.S. Dist. LEXIS 201883, at
  19 *15. The Court granted a motion for enforcement of the subpoenas relating to
  20 documents from each financial backer detailing the due diligence and financials of
  21 the patent purchase. Id.
  22           Again, the law Defendant cites is inapposite. Kajeet is a practicing entity
  23 that is the sole assignee of all rights in and title to the Patents-in-Suit directly from
  24 the inventors, who developed the inventions claimed in the Kajeet Patent as
  25 employees of Kajeet and in connection with their job duties.                 Documents
  26 establishing this truth have already been produced. Defendant has no basis for
  27 contending that any other entity has or has had any interest in any of the Kajeet
  28
                                                - 40 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                             18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 48 of 56 Page ID
                                  #:6734


   1 Patents. Documents evidencing a purchase of interest in the Patents-in-Suit simply
   2 do not exist and Defendant is well aware of this fact.
   3           Beyond this, to the extent PMI has been retained as an agent of Kajeet in
   4 connection with Kajeet’s licensing campaign and corresponding litigations,
   5 communications between PMI and Kajeet would be protected from disclosure
   6 under the common interest privilege and the work product privilege. In re Regents
   7 of the Univ. of Cal., 101 F.3d 1386, 1390 (Fed. Cir. 1996) (finding a common
   8 interest among licensing agent and patent owner).         These protections extend
   9 beyond just work product made by an attorney to also cover work product of a
  10 party’s representatives and agents. United States v. Nobles, 422 U.S. 225, 254
  11 n.16, 95 S. Ct. 2160, 2178 (1975) (protection covers documents of a party’s
  12 “representative,” whether a lawyer or not); United States v. Torf (In re Grand Jury
  13 Subpoena), 357 F.3d 900, 909 (9th Cir. 2003) (documents prepared by retained
  14 environmental consultant protected from disclosure); Fed R. Civ. P. 26(b)(3)(B).
  15           Communications and documents shared between and among PMI as a
  16 licensing agent and Kajeet as patent owner relating to the Kajeet Patents were
  17 made under direction of counsel and necessarily were created in anticipation of
  18 litigation to enforce Kajeet’s patent rights. As such, they are protected by the work
  19 product privilege. Carlyle Inv. Mgmt. L.L.C. v. Moonmouth Co. S.A., No. 7841-
  20 VCP, 2015 Del. Ch. LEXIS 42, at *28 (Ch. 2015) (communications leading to and
  21 agreement forming agent relationship asserting patent rights “almost certainly”
  22 implicate ‘lawyers' mental impressions, theories and strategies” and are “only
  23 prepared 'because of' the litigation.’”) This protection from disclosure extends to
  24 pre-litigation communications. Odyssey Wireless, Inc. v. Samsung Elecs. Co., No.
  25 3:15-cv-01738-H (RBB), 2016 U.S. Dist. LEXIS 188611, at *17 (S.D. Cal. 2016).
  26           To the extent Defendant elects to remain obstinate and move forward based
  27 on presumptions it knows to be false, Defendant should be forced to pursue the
  28 non-existent documents it seeks through the proper procedural vehicle which is a
                                              - 41 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 49 of 56 Page ID
                                  #:6735


   1 third-party subpoena. Defendant surely knows this to be the more appropriate
   2 course of action as the cases to which it presently cites are addressed to
   3 enforcement of third-party subpoenas rather than to improperly seeking production
   4 of documents relating to a third-party to a litigation through normal party
   5 discovery.
   6           B.      Requests For Admissions Disputes
   7                   1.       Request No. 11
   8 Defendant’s Request for Admission No. 1 requests:
   9      Request No. 1:     Admit that You did not download the accused
          instrumentality, Qustodio for Family (as defined in Kajeet’s S.P.R. 2.1
  10      Disclosures and Exhibits thereto), prior to filing this case on August
  11      24, 2018.
  12 Plaintiff’s answer:
            RESPONSE: Plaintiff objects to this Request for Admission as
  13
            premature and not properly calculated to lead to the discovery of
  14        admissible evidence. Plaintiff further objects to this Request for
            Admission to the extent that it seeks information protected by
  15
            attorney-client privilege, work product doctrine, or other applicable
  16        privilege. Subject to these limitations and without waiving the same,
            Plaintiff answers as follows:
  17
                   Plaintiff is unable to admit or deny this Request without
  18        disclosing information protected by attorney-client privilege and/or
            the work product doctrine.
  19
  20 DEFENDANT’S ARGUMENT
  21     Continuing with its inappropriate tactics to dodge all reasonable discovery,
  22 Kajeet improperly refused to answer simple, pointed, and factual Requests for
  23 Admissions (“RFAs”). Instead, it baselessly claimed “attorney-client privilege
  24 and/or the work product doctrine.” In Qustodio’s second discovery dispute letter,
  25 it discussed several cases squarely on point, and yet, Kajeet still maintained its
  26
       1
       Qustodio’s argument for this Request applies to its RFA Nos. 2-9. The Requests
  27 were different iterations of actions, “did not download” (Req. Nos. 1/4/7), “did not
     install” (Req. Nos. 2/5/8), “did not test” (Req. Nos. 3/6/9) “the accused
  28 instrumentality.”
                                                 - 42 -
                            JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                         18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 50 of 56 Page ID
                                  #:6736


   1 baseless objections. Qustodio therefore requests this Court’s assistance to compel
   2 answers to factual questions that it is entitled to.
   3           First, each of Qustodio’s RFAs No. 1–9 asked for Kajeet to admit or deny
   4 whether factual events occurred prior to litigation – namely whether the accused
   5 products were downloaded and/or installed by Kajeet and/or its counsel as part of
   6 its pre-suit diligence. Kajeet’s claims of “attorney-client privilege and/or the work
   7 product doctrine” are misplaced. Attorney-client privilege does not apply, as the
   8 Requests were for facts as to whether or not certain events occurred. See Upjohn v.
   9 United States, 449 U.S. 383, 396 (1981):
  10       “[T]he protection of the privilege extends only to communications and
           not to facts. A fact is one thing and a communication concerning that
  11       fact is an entirely different thing. The client cannot be compelled to
  12       answer the question ‘What did you say or write to the attorney?’ but
           may not refuse to disclose any relevant facts within his knowledge
  13       merely because he incorporated a statement of such fact into his
  14       communication with his attorney.” (emphasis added).

  15 Neither does the work-product doctrine apply. Information regarding pre-suit
  16 investigations is routinely discoverable in patent litigation suits because it is the
  17 Patentee-Plaintiff that bears the burden of complying with its Rule 11 pre-filing
  18 investigation. See, e.g., Antonious v. Spalding & Evenflo Cos, Inc., 275 F.3d 1066,
  19 1072 (Fed. Cir. 2002) (Fed. R. Civ. P. 11 “require[s] that an attorney interpret the
  20 pertinent claims of the patent in issue before filing a complaint alleging patent
  21 infringement.”). This investigation entails, that the Plaintiff and its attorneys, “at a
  22 bare minimum apply the claims of each and every patent that is being brought into
  23 the lawsuit to an accused device.” View Eng’g Inc. v. Robotic Vision Sys., 208 F.3d
  24 981, 986 (Fed. Cir. 2000). To establish the reasonableness of its decision to file
  25 suit in the first place, Kajeet must answer discovery as to what tests were
  26 performed in their analyses of the accused devices (if any). See, e.g., Judin v.
  27 United States, 110 F.3d 780, 784 (Fed. Cir. 1997) (noting that “neither [patentee]
  28 or his counsel had made a reasonable effort to ascertain whether the accused
                                               - 43 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 51 of 56 Page ID
                                  #:6737


   1 devices satisfied the two key claim limitations… No adequate explanation was
   2 offered for why they failed to obtain, or attempted to obtain, a sample of the
   3 accused device”) (emphasis added); see also Antonious at 1076 (“Thus, the
   4 [attorneys] had no direct knowledge that any of the accused [products] met the
   5 [claim limitation].”).
   6           Second, the pre-filing investigation, i.e., an investigation to determine
   7 whether litigation is imminent or anticipated, is not protected work-product, and
   8 neither are the underlying actions and tests. See, e.g., Itex, Inc. v. Workrite Unif.
   9 Co., No. 08-C-1224, 2011 U.S. Dist. LEXIS 35275, at *6 (N.D. Ill. Mar. 31, 2011)
  10 (granting motion to compel because “Defendants explain that they are not seeking
  11 any substantive information––at least through the requests to admit––regarding any
  12 pre-suit testing, but merely the underlying fact whether Plaintiff conducted the
  13 very specific pre-suit test described in their request.”); see also John Wiley & Sons,
  14 Ltd., v. McDonnell Boehnen Hulbert & Berghoff LLP, No. 12-C-1446, 2013 U.S.
  15 Dist. LEXIS 80181, at *14-16 (N.D. Ill. Jun. 7, 2013) (ordering party to answer
  16 “pre-filing investigation” RFAs despite work-product claims because “[t]he RFAs
  17 ask about the existence of communications or searches. This is non-privileged
  18 information…”). Therefore, Kajeet’s claim of work-product holds no water.
  19           Third, this objection is also belied by the information Kajeet provided in
  20 response to Qustodio’s Interrogatory No. 4, which asked about Kajeet’s pre-suit
  21 diligence. (Ruggio Decl., Ex. J). Kajeet responded by providing the factual steps it
  22 took prior to bringing the present suit; it did not object to providing this
  23 information under the attorney-client privilege or work-product doctrine. (Id.).
  24 There is no reason for Kajeet to now reverse course from its prior position and
  25 refuse to admit or deny whether other certain, specific factual steps were taken as
  26 part of its pre-suit assessment.
  27                                      *     *      *
  28
                                              - 44 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 52 of 56 Page ID
                                  #:6738


   1           Qustodio has adamantly maintained none of its accused products infringe the
   2 patents-in-suit, and has apprised Kajeet of that fact on numerous occasions,
   3 including by supplying specific citations to the non-infringing source code. It is
   4 important for Qustodio to understand if Kajeet even downloaded any of the
   5 accused instrumentalities—all of which were publicly available for anyone to
   6 download—and whether it installed the instrumentality, and whether Kajeet tested
   7 it, prior to filing this lawsuit. Kajeet cannot dodge the issue of whether it had
   8 proper basis to accuse infringement—which requires actual testing of readily
   9 available products. See, e.g, Kinglite Holdings, Inc. v. Micro-Star Int’l Co., No. 14-
  10 cv-03009 JVS, 2016 U.S. Dist. LEXIS 113284, at *16 (C.D. Cal. Jun. 23, 2016)
  11 (“[v]erification that any accused product have these three elements would be a
  12 crucial step of any adequate pre-suit investigation prior to filing claims for direct
  13 infringement”); Lumen View Tech., LLC v. Findthebest.com, Inc., 24 F. Supp. 3d.
  14 329, 336 (S.D.N.Y. 2014) (making exceptional case finding when plaintiff’s “most
  15 basic pre-suit investigation” would have shown obvious noninfringement); see also
  16 Int’l Intellectual Mgmt. Corp. v. Lee Yunn Enters., Inc., No. 2:08-cv-07587, 2009
  17 U.S. Dist. LEXIS 132872, at *6 (C.D. Cal. Dec. 14, 2009) (finding plaintiff did not
  18 make proper pre-suit investigation). Privilege is no shield here.
  19           Therefore, Qustodio respectfully requests this Court grant its Motion to
  20 compel substantive responses to its RFAs Nos. 1–9 that admit or deny whether
  21 certain facts occurred.
  22 PLAINTIFF’S ARGUMENT
  23     Kajeet incorporates its objections submitted in response to this request
  24 herein for all purposes.
  25           Defendant’s Request for Admissions 1-9 are indisputably directed to the
  26 actions taken by Kajeet and its counsel in preparation for the present litigation.
  27 Defendant admits as much by characterizing the information sought as
  28 “[i]nformation regarding pre-suit investigations” while putting forth its legally
                                               - 45 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 53 of 56 Page ID
                                  #:6739


   1 unsupported contention that such information is “routinely discoverable in patent
   2 litigation suits.” Yet, Defendant cites to zero cases that show this to be the case.
   3 The cases cited by Defendant in support of this contention have nothing to do with
   4 the scope of discovery. Instead, each is addressed to the application of Rule 11 in
   5 patent cases. The facts and evidence pertaining to pre-suit diligence in each case,
   6 to the extent they were even at issue, were made of record in those cases via
   7 limited waiver of privilege in connection with the opposition briefs filed; not in
   8 response to discovery requests. See, e.g., Antonious, 275 F.3d at 1074 (“In its
   9 brief, Finnegan Henderson emphasizes that Mr. Antonious looked at several
  10 Intimidator         metal        woods   and   reviewed   all   the   available   Spalding
  11 literature.”)(emphasis added); View Eng’g, 208 F.3d at 986 (“Morrison admits in
  12 its brief that ‘since no opportunity had ever been afforded [Robotic] to study the
  13 View machine or the technical drawings thereof, and, because of the complexity of
  14 the machines involved, it was virtually impossible to determine infringement to a
  15 certainty from a visual inspection of the machines.’)(emphasis added).
  16           The Judin case goes further and expressly demonstrates that discovery of
  17 work done in preparation of litigation is not discoverable. Notably, in the Court of
  18 Federal Claims decision reviewed by the Federal Circuit case Defendant cites, the
  19 Court discusses the scope of permissible discovery in this area, stating:
  20
               Another discovery issue arose in connection with statements made by
  21
               Judin's present and former counsel at oral argument describing
  22           their actions before and after filing the complaint. It is not clear
  23           whether counsel for HP waived any right to respond to those
               statements or to further discovery regarding the asserted conduct
  24
               during oral argument. The court would not, in any event, have
  25           permitted further discovery. First, those assertions were not
  26           substantially different from the representations made to the court in
  27           affidavits. Second, to the extent plaintiff's counsels' representations
               were relevant, they consisted of statements that HP would not be able
  28
                                                    - 46 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                                18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 54 of 56 Page ID
                                  #:6740


   1           to challenge easily. They relate to what the attorneys said, saw or
   2           heard. Judin v. United States, 34 Fed. Cl. 483, 488 (1995) (emphasis
   3           added).

   4 These portions of the lower court holding were undisturbed by the Federal Circuit.
   5           Itex and the few cases that cite to it are likewise unavailing to support
   6 Defendant’s motion. Responses were compelled in Itex because they were not
   7 broadly and generically directed to whether Plaintiff’s engaged in any testing of
                                                                  2
   8 the accused products but instead asked whether specific tests had been performed.
   9 Itex, 2011 U.S. Dist. LEXIS 35275, at *6 (“Defendants explain that they are not
  10 seeking any substantive information—at least not through the requests to admit—
  11 regarding any pre-suit testing, but merely the underlying fact whether Plaintiffs
  12 conducted the very specific pre-suit test described in their request.”). The Court
  13 found this distinction to be a meaningful one in the context of whether requiring
  14 responses to questions about pre-suit investigatory activities violate the work-
  15 product protections. Itex makes clear that generic requests for admission of the
  16 type Defendant presents, directed to any testing, are improper and encroach upon
  17 subject matter protected by the work-product privilege. Id.
  18           The work-product privilege applies to protect from disclosure the broad
  19 information Defendant seeks. Kajeet has not waived this privilege through its
  20 response to Interrogatory No. 4 as Defendant contends. Kajeet’s response presents
  21 general statements that amount to an affirmation that Kajeet and its counsel have
  22 complied with Rule 11 through investigating its claims prior to filing suit.
  23 Defendant cannot disagree in light of positions it has taken with respect to Kajeet’s
  24 response to Interrogatory No. 4, alleging that:
  25
  26
       2
  27   The Requests for Admissions at issue asked whether the accused products were
     tested “for phosphorous levels after 5 washes and 24-hour boil.” Wojcio Decl. at
  28 Ex. N.
                                              - 47 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                          18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 55 of 56 Page ID
                                  #:6741


   1           “Kajeet’s response to Interrogatory No. 4, seeking an explanation of
   2           “the entire factual basis” known to Kajeet supporting its infringement
   3           allegations on or before the filing date of the lawsuit, is completely
               inadequate, and so vague as to be non-responsive. The first sentence,
   4           describing Kajeet’s mis-construing of the claims, is a legal issue, not
   5           a factual basis.” Wojcio Decl. at Ex. O.
   6
   7           Such statements belie any assertion that Kajeet has waived privilege with

   8 regard to the information now sought.
   9       While Defendant purports to disagree with Kajeet’s objections and

  10 invocation of privilege in response to these discovery requests, in truth, Defendant
  11 agrees with and has taken the exact same position in its own discovery responses in
  12 this case. For example, Kajeet’s Interrogatory No. 8 asks Defendant to describe
  13 the actions it took in response to receipt of a notice letter from Kajeet detailing
  14 Kajeet’s infringement claims against Defendant. Defendant refuses to provide the
  15 factual information requested “on the grounds that it facially seeks privileged
  16 information, including but not limited to Attorney-Client communications and
  17 information subject to the work product doctrine.” Wojcio Decl. at Ex. P.
  18           Defendant refused to supplement this response to provide any factual

  19 information sought despite acknowledging Kajeet’s assurance that “the
  20 Interrogatory response should be limited to a high level, factual recitation of what
  21 Qustodio did after receiving notice, i.e., what actions did they take.” Wojcio Decl.
  22 at Ex. Q. Defendant cannot be permitted to take such positions when dealing with
  23 Kajeet with respect to Defendant’s invocation of privilege only to take the precise
  24 opposite position to the Court in arguing against Kajeet doing the same.
  25           For at least the reasons presented herein, Defendant’s positions are baseless

  26 and the relief requested should be denied.
  27
  28
                                                - 48 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                            18-cv-01519
Case 8:18-cv-01519-JAK-PLA Document 117 Filed 09/10/19 Page 56 of 56 Page ID
                                  #:6742


   1 IV.       CONCLUSION
   2           For the reasons set forth herein, Qustodio respectfully requests this Court
   3 grant its Motion to Compel Discovery from Kajeet. Kajeet, conversely,
   4 respectfully requests that all relief sought in the present motion be denied.
   5
   6    Dated: September 10, 2019               STRADLING YOCCA CARLSON &
                                                RAUTH, P.C.
   7
   8                                            /s/ Salil Bali
                                                Douglas Q. Hahn
   9                                            Salil Bali
  10
                                                Attorneys for Defendant
  11                                            QUSTODIO, LLC
  12
  13    Dated: September 10, 2019               FRIEDMAN, SUDER & COOKE

  14                                            /s/ Richard C. Wojcio, Jr.
                                                  Jonathan T. Suder
  15                                              Michael T. Cooke
  16                                              Corby R. Vowell
                                                  Richard A. Wojcio, Jr.
  17
                                                Attorneys for Defendant
  18                                            KAJEET, INC.
  19
  20
  21                                  SIGNATURE CERTIFICATION
  22           I hereby certify that the content of this document is acceptable to Richard
  23 Wojcio, counsel for Kajeet, Inc., and Defendant has obtained his authorization to
  24 affix his electronic signature to this document.
  25
  26                                           /s/ Salil Bali
  27
  28
                                                - 49 -
                          JOINT STIPULATION TO COMPEL DISCOVERY
       4843-3646-8389v1/105552-0001                                             18-cv-01519
